No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 1 of
                                        62
         No. 1:17-bk-00021           Doc 745         Filed 12/11/19          Entered 12/11/19 14:58:23   Page 2 of    Page 2
                                                               62
B 25C (Official Form 25C) (12/08)

14.   HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
15.   DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?

16.   HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
17.   HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?
18.   HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                         TOTAL INCOME $      204,093.18
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                                   $   133,955.22
                                        Cash on Hand at           of Month                               $    88,836.29
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                              TOTAL    $    88,836.29
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                                       TOTAL EXPENSES $      249,212.11
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                              $   204,093.18
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                            $   249,212.11
                                    (Subtract Line C from Line B)        CASH PROFIT FOR THE MONTH       $   (45,118.93)
         No. 1:17-bk-00021          Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 3 of    Page 3
                                                        62
B 25C (Official Form 25C) (12/08)



                                          UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                         TOTAL PAYABLES $ 117,555.94
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                      TOTAL RECEIVABLES $        0.00
                                              (Exhibit E)


                                      BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                     29
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                       26

                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                    $    5,000.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                               $    101,650.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                          $     0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                        $     0
         No. 1:17-bk-00021               Doc 745    Filed 12/11/19     Entered 12/11/19 14:58:23   Page 4 of   Page 4
                                                              62
B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $ See attached               $ See attached           $ See attached
EXPENSES               $ See attached               $ See attached           $ See attached
CASH PROFIT            $ See attached               $   See attached         $   See attached


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                         $ 158,138.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                       $ 212,887.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                    $ (54,749.00)




                                                   ADDITIONAL INFORMATION

PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
No. 1:17-bk-00021     Doc 745     Filed 12/11/19     Entered 12/11/19 14:58:23       Page 5 of
                                            62
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 10/31/2019


  Attachment to Page 1 – Question 2 – Paid All Bills on Time
  Past due amounts for vendor invoices will be paid when approved by the bank.

  Attachment to Page 1 – Question 5 – Tax Returns Filed and Paid on Time and Page
  2 -Taxes
  The 2017 and 2018 Federal and state partnership income tax returns for Emerald Grande
  that were due on September 17, 2018 and September 16, 2019 have not been filed. The
  returns will be filed as soon as the information can be compiled to file complete and
  accurate returns.

  Attachment to Page 1 – Question 9 – United States Trustee Fees
  United States Trustee fees for the fourth quarter are calculated to be $12,020 . These fees
  will be paid in November.

  Attachment to Page 2 – Question 14 – Sold Assets Other Than Inventory
  On October 7, 2019 the Summersville hotel and related property were sold.

  Attachment to Page 4 – Additional Information
  Balance Sheets and Profit and Loss Statements are provided for each location; La Quinta
  Inn & Suites Summersville, La Quinta Inn & Suites Elkview and Kanawha City Rental
  Real Estate. Some Balance Sheet accounts have not been analyzed and will be adjusted
  as additional information becomes available.
      No. 1:17-bk-00021               Doc 745      Filed 12/11/19            Entered 12/11/19 14:58:23           Page 6 of
Emerald Grande, LLC                                          62
Total Income
October 1, 2019- October 31, 2019
Attachment to Pages 2 - 4

                                                 La Quinta Inns      La Quinita Inns Kanawha City, WV       Total
                                                  Elkview, WV       Summersville, WV Rental Real Estate    Income
Exhibit B - Total Income (See Deposit Detail
Report)                                                97,963.52           76,873.54          29,256.12     204,093.18
Summary of Cash on Hand
Cash on Hand at Start of Month                         (3,145.67)          99,354.52          37,746.37     133,955.22
Cash on Hand at End of Month (See
Reconciliation Summary)                                 3,595.73           52,104.18          33,136.38      88,836.29
Total Cash Available                                    3,595.73           52,104.18          33,136.38      88,836.29


Exhibit C - Total Expenses (See Disbursement
Detail Report)                                         91,222.12          124,123.88          33,866.11     249,212.11

Cash Profit
Income for the Month (Total from Exhibit B)            97,963.52           76,873.54          29,256.12     204,093.18
Expenses for the Month (Total from Exhibt C)           91,222.12          124,123.88          33,866.11     249,212.11
Cash Profit for the Month                               6,741.40          (47,250.34)         (4,609.99)    (45,118.93)

Total Payables (See A/P Aging Summary Post-
Petition)                                              40,466.29           63,539.14          13,550.51     117,555.94

Total Receivables                                            -                   -                  -               -

Employees
Number of Employees When Case was Filed                     5.00               24.00                -            29.00
Number of Employees as of Date of this Monthly
Report                                                     26.00                 -                  -            26.00

Professional Fees
Bankruptcy Related
Professional Fees Relating to Bankruptcy Paid
During Period                                           2,000.00            2,000.00           1,000.00       5,000.00
Professional Fees Relating to Bankruptcy Paid
Since Filing Case                                      41,500.00           42,000.00          18,150.00     101,650.00

Non-Bankruptcy Related
Professional Fees Not Relating to Bankruptcy
Paid During Period                                           -                   -                  -               -
Professional Fees Not Relating to Bankruptcy
Paid Since Filing Case                                       -                   -                  -               -

Projections
Income Projected                                     145,974.00            76,635.00          29,256.00     251,865.00
Expenses Projected                                   124,827.00           158,652.00          32,200.00     315,679.00
Cash Profit Projected                                 21,147.00           (82,017.00)         (2,944.00)    (63,814.00)

Income Actual                                          97,963.52           76,873.54          29,256.12     204,093.18
Expenses Actual                                        91,222.12          124,123.88          33,866.11     249,212.11
Cash Profit Actual                                      6,741.40          (47,250.34)         (4,609.99)    (45,118.93)

Income Difference                                     (48,010.48)             238.54               0.12     (47,771.82)
Expenses Difference                                   (33,604.88)         (34,528.12)          1,666.11     (66,466.89)
Cash Profit Difference                                (14,405.60)          34,766.66          (1,665.99)     18,695.07
3:42 PM                         No. 1:17-bk-00021           Doc La
                                                                745Quinta Inns
                                                                      Filed    & Suites Entered
                                                                            12/11/19    - Elkview, WV
                                                                                                 12/11/19 14:58:23                Page 7 of
11/18/19                                                              Deposit Detail Report
                                                                                 62
Cash Basis                                                                        October 2019

               Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

Oct 19
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,168.97
         Deposit      10/01/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,445.82
         Deposit      10/01/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,209.74
         Deposit      10/01/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           17.10
         Deposit      10/01/2019          Cash ...    Report Date on 09-27-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                159.88
         Deposit      10/01/2019          Cash ...    Report Date on 09-28-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/01/2019          Cash ...    Report Date on 09-28-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                266.55
         Deposit      10/01/2019          Cash ...    Report Date on 09-29-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/01/2019          Cash        Report Date on 09-29-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/01/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           14.60
         Deposit      10/01/2019          Cash ...    Report Date on 09-30-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/02/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,998.87
         Deposit      10/02/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/02/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.88
         Deposit      10/02/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/03/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,328.44
         Deposit      10/03/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/04/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,804.90
         Deposit      10/04/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/04/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   119.96
         Deposit      10/04/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/07/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,556.36
         Deposit      10/07/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/07/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   240.04
         Deposit      10/07/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/07/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.88
         Deposit      10/07/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,309.04
         Deposit      10/08/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   229.84
         Deposit      10/08/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,172.92
         Deposit      10/08/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 4,842.55
         Deposit      10/08/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                137.12
         Deposit      10/08/2019          Cash ...    Report Date on 10-01-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019          Cash ...    Report Date on 10-01-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           23.00
         Deposit      10/08/2019          Cash ...    Report Date on 10-02-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           21.40
         Deposit      10/08/2019          Cash ...    Report Date on 10-03-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                360.59
         Deposit      10/08/2019          Cash ...    Report Date on 10-04-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019          Cash ...    Report Date on 10-04-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            1.40
         Deposit      10/08/2019          Cash ...    Report Date on 10-05-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
         Deposit      10/08/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                289.73
         Deposit      10/08/2019          Cash ...    Report Date on 10-06-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
         Deposit      10/08/2019          Cash ...    Report Date on 10-06-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483

                                                                                                                                                                        Page 1
3:42 PM                       No. 1:17-bk-00021                Doc La
                                                                   745Quinta Inns
                                                                         Filed    & Suites Entered
                                                                               12/11/19    - Elkview, WV
                                                                                                    12/11/19 14:58:23                            Page 8 of
11/18/19                                                                 Deposit Detail Report
                                                                                    62
Cash Basis                                                                                    October 2019

             Type      Date       Num        Name                    Memo                                   Account               Class   Clr                  Split                  Debit

      Deposit       10/09/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      140.44
      Deposit       10/09/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/10/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      221.76
      Deposit       10/10/2019              Ameri...    Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/10/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      799.38
      Deposit       10/10/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/11/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                    1,585.78
      Deposit       10/11/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/14/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               1.40
      Deposit       10/14/2019              Cash ...    Report Date on 10-10-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/14/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               7.50
      Deposit       10/14/2019              Cash ...    Report Date on 10-09-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/14/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               4.00
      Deposit       10/14/2019              Cash ...    Report Date on 10-08-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/14/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               6.10
      Deposit       10/14/2019              Cash ...    Report Date on 10-07-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/14/2019                          Deposit                             10525 · DDA UB OP 9483                        X     12456.3 · Due to Due from - SUM ...    16,550.00
      Deposit       10/14/2019   EFT        Emera...    Intercompany Transfer - La ...      12456.3 · Due to Due from - SUM DIP                 10525 · DDA UB OP 9483
      Deposit       10/15/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                    2,164.38
      Deposit       10/15/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/15/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                    1,055.28
      Deposit       10/15/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/15/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      336.00
      Deposit       10/15/2019              Ameri...    Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/15/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      276.52
      Deposit       10/15/2019              Ameri...    Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/15/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      622.72
      Deposit       10/15/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                      336.00
      Deposit       10/16/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                          84.00
      Deposit       10/16/2019              Ameri...    Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     -SPLIT-                                       85.00
      Deposit       10/16/2019              Cash ...    Report Date on 10-11-19             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019              Cash ...    Report Date on 10-11-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               8.20
      Deposit       10/16/2019              Cash ...    Report Date on 10-12-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     -SPLIT-                                       93.05
      Deposit       10/16/2019              Cash ...    Report Date on 10-13-19             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019              Cash ...    Report Date on 10-13-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41004 · Gift Shop/Pantry Revenue               4.20
      Deposit       10/16/2019              Cash ...    Report Date on 10-14-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/16/2019                          Deposit                             10525 · DDA UB OP 9483                        X     -SPLIT-                                   178.65
      Deposit       10/16/2019              Cash ...    Report Date on 10-15-19             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/16/2019              Cash ...    Report Date on 10-15-19             41004 · Gift Shop/Pantry Revenue                    10525 · DDA UB OP 9483
      Deposit       10/17/2019                          Deposit                             10525 · DDA UB OP 9483                        X     -SPLIT-                                   390.00
      Deposit       10/17/2019   13797...   Travel...   Overpayment on Workers C...         69827 · W orkers' Compensation                      10525 · DDA UB OP 9483
      Deposit       10/17/2019   7962       Fayett...   Restitution of Theft - Oak Hil...   Reginia F. Ranson                                   10525 · DDA UB OP 9483
      Deposit       10/17/2019   7975       Fayett...   Restitution of Theft - Oak Hil...   Reginia F. Ranson                                   10525 · DDA UB OP 9483
      Deposit       10/17/2019   7995       Fayett...   Restitution of Theft - Oak Hil...   Reginia F. Ranson                                   10525 · DDA UB OP 9483
      Deposit       10/17/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                    1,197.62
      Deposit       10/17/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/18/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                    1,730.45
      Deposit       10/18/2019              La Qui...   Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483
      Deposit       10/18/2019                          Deposit                             10525 · DDA UB OP 9483                        X     41000 · Room Revenue                          84.00
      Deposit       10/18/2019              Ameri...    Deposit                             41000 · Room Revenue                                10525 · DDA UB OP 9483

                                                                                                                                                                                          Page 2
3:42 PM                       No. 1:17-bk-00021           Doc La
                                                              745Quinta Inns
                                                                    Filed    & Suites Entered
                                                                          12/11/19    - Elkview, WV
                                                                                               12/11/19 14:58:23                Page 9 of
11/18/19                                                            Deposit Detail Report
                                                                               62
Cash Basis                                                                      October 2019

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

      Deposit       10/18/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                125.93
      Deposit       10/18/2019          Cash ...    Report Date on 10-16-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/18/2019          Cash ...    Report Date on 10-16-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/18/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            4.20
      Deposit       10/18/2019          Cash ...    Report Date on 10-17-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/21/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,721.04
      Deposit       10/21/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,796.61
      Deposit       10/22/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   194.22
      Deposit       10/22/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                13,503.48
      Deposit       10/22/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,872.69
      Deposit       10/22/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                117.08
      Deposit       10/22/2019          Cash ...    Report Date on 10-18-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019          Cash ...    Report Date on 10-18-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                114.13
      Deposit       10/22/2019          Cash ...    Report Date on 10-19-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/22/2019          Cash ...    Report Date on 10-19-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            6.50
      Deposit       10/22/2019          Cash ...    Report Date on 10-20-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            6.18
      Deposit       10/22/2019          Cash ...    Report Date on 10-21-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   555.47
      Deposit       10/23/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.88
      Deposit       10/23/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/24/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   117.28
      Deposit       10/24/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/25/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,845.46
      Deposit       10/25/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,316.51
      Deposit       10/28/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   105.33
      Deposit       10/28/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.88
      Deposit       10/28/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            5.60
      Deposit       10/28/2019          Cash ...    Report Date on 10-22-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           10.50
      Deposit       10/28/2019          Cash ...    Report Date on 10-23-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           18.05
      Deposit       10/28/2019          Cash ...    Report Date on 10-24-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                201.76
      Deposit       10/28/2019          Cash ...    Report Date on 10-25-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019          Cash ...    Report Date on 10-25-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            6.50
      Deposit       10/28/2019          Cash ...    Report Date on 10-26-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                260.48
      Deposit       10/28/2019          Cash ...    Report Date on 10-27-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/28/2019          Cash ...    Report Date on 10-27-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       10/29/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,072.46
      Deposit       10/29/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       10/29/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,848.94

                                                                                                                                                                      Page 3
3:42 PM                         No. 1:17-bk-00021              La Quinta
                                                           Doc 745  FiledInns & SuitesEntered
                                                                           12/11/19    - Elkview, WV
                                                                                               12/11/19 14:58:23     Page 10 of
11/18/19                                                             Deposit Detail Report
                                                                                62
Cash Basis                                                                  October 2019

               Type      Date       Num    Name                 Memo                    Account        Class   Clr                Split       Debit

         Deposit      10/29/2019          La Qui...   Deposit             41000 · Room Revenue                       10525 · DDA UB OP 9483
         Deposit      10/29/2019                      Deposit             10525 · DDA UB OP 9483               X     41000 · Room Revenue       3,410.08
         Deposit      10/29/2019          La Qui...   Deposit             41000 · Room Revenue                       10525 · DDA UB OP 9483
         Deposit      10/30/2019                      Deposit             10525 · DDA UB OP 9483               X     41000 · Room Revenue         991.92
         Deposit      10/30/2019          La Qui...   Deposit             41000 · Room Revenue                       10525 · DDA UB OP 9483
         Deposit      10/30/2019                      Deposit             10525 · DDA UB OP 9483               X     41000 · Room Revenue         210.61
         Deposit      10/30/2019          Ameri...    Deposit             41000 · Room Revenue                       10525 · DDA UB OP 9483
         Deposit      10/31/2019                      Deposit             10525 · DDA UB OP 9483               X     41000 · Room Revenue       2,399.74
         Deposit      10/31/2019          La Qui...   Deposit             41000 · Room Revenue                       10525 · DDA UB OP 9483

Oct 19                                                                                                                                         97,963.52




                                                                                                                                                  Page 4
1:19 PM                          No. 1:17-bk-00021   La Quinta
                                                     Doc       Inn &12/11/19
                                                         745 Filed   Suites - Summersville,  WV14:58:23
                                                                               Entered 12/11/19                                      Page 11 of
                                                                         62
                                                             Deposit Detail Report
12/06/19
Cash Basis                                                                      October 2019

                          Type        Date     Num           Name                  Memo                 Account            Class   Clr         Split          Debit
       Oct 19
                Deposit           10/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        8,776.72
                Deposit           10/01/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         213.70
                Deposit           10/01/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,157.03
                Deposit           10/01/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,065.43
                Deposit           10/01/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/02/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,652.02
                Deposit           10/02/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/02/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         335.01
                Deposit           10/02/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/03/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,837.14
                Deposit           10/03/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/03/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         378.12
                Deposit           10/03/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           19.76
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           10.91
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  106.58
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,399.77
                Deposit           10/04/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           55.06
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/04/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           10.24
                Deposit           10/04/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,175.20
                Deposit           10/07/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        3,592.20
                Deposit           10/07/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         105.28
                Deposit           10/07/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  469.86
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  332.43
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  177.10
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
                Deposit           10/07/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
                Deposit           10/07/2019                                   Deposit            10525 · DDA UB OP...             X     41006 · Vendin...        603.00
                Deposit           10/07/2019         Cash Deposit Income       Vending - Wa...    41006 · Vending Co...                  10525 · DDA ...
                Deposit           10/08/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        8,756.44

                                                                                                                                                                              Page 1
1:19 PM                      No. 1:17-bk-00021   La Quinta
                                                 Doc       Inn &12/11/19
                                                     745 Filed   Suites - Summersville,  WV14:58:23
                                                                           Entered 12/11/19                             Page 12 of
                                                                     62
                                                         Deposit Detail Report
12/06/19
Cash Basis                                                                  October 2019

                      Type        Date     Num           Name                  Memo          Account          Class   Clr        Split         Debit
                Deposit       10/08/2019         La Quinta Franchisin...   Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/08/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...       105.84
                Deposit       10/08/2019         American Express          Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/08/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...      4,795.99
                Deposit       10/08/2019         La Quinta Franchisin...   Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/08/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...      4,816.31
                Deposit       10/08/2019         La Quinta Franchisin...   Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/09/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...       222.88
                Deposit       10/09/2019         American Express          Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/09/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...     20,739.80
                Deposit       10/09/2019         La Quinta Franchisin...   Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/10/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...       451.48
                Deposit       10/10/2019         American Express          Deposit     41000 · Room Reve...                 10525 · DDA ...
                Deposit       10/11/2019                                   Deposit     10525 · DDA UB OP...           X     41000 · Room ...      5,512.24
                Deposit       10/11/2019         American Express          Deposit     41000 · Room Reve...                 10525 · DDA ...

       Oct 19                                                                                                                                    76,873.54




                                                                                                                                                             Page 2
10:28 AM                         No. 1:17-bk-00021        Doc 745          Filed Kanawha
                                                                                 12/11/19 City
                                                                                           Entered 12/11/19 14:58:23                   Page 13 of
                                                                                      62
                                                                           Deposit Detail Report
12/09/19
Cash Basis                                                                          October 2019

                          Type        Date      Num                 Name               Memo                 Account          Class   Clr        Split         Debit
       Oct 19
                Deposit           10/09/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-             13,606.22
                Deposit           10/09/2019   5457       Fujiyama Restaurant      October 2019 ...   Rental Income                        DDA FBOC K...
                Deposit           10/09/2019   5457       Fujiyama Restaurant      October 2019 ...   CAM Income                           DDA FBOC K...
                Deposit           10/09/2019   5457       Fujiyama Restaurant      October 2019 ...   Insurance Income                     DDA FBOC K...
                Deposit           10/09/2019   5457       Fujiyama Restaurant      October 2019 ...   Property Tax Income                  DDA FBOC K...
                Deposit           10/15/2019                                       Deposit            DDA FBOC KAN 11...             X     Tenant Reimbu...       700.00
                Deposit           10/15/2019   14076      LaCarretta Mexican ...   October 2019 ...   Tenant Reimbursem...                 DDA FBOC K...
                Deposit           10/17/2019                                       Deposit            DDA FBOC KAN 11...             X     Tenant Reimbu...     2,000.00
                Deposit           10/17/2019   14081      LaCarretta Mexican ...   October 2019 ...   Tenant Reimbursem...                 DDA FBOC K...
                Deposit           10/28/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              8,094.90
                Deposit           10/28/2019   14098      LaCarretta Mexican ...   November 20...     Rental Income                        DDA FBOC K...
                Deposit           10/28/2019   14098      LaCarretta Mexican ...   November 20...     CAM Income                           DDA FBOC K...
                Deposit           10/28/2019   14098      LaCarretta Mexican ...   November 20...     Insurance Income                     DDA FBOC K...
                Deposit           10/28/2019   14098      LaCarretta Mexican ...   November 20...     Property Tax Income                  DDA FBOC K...
                Deposit           10/28/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              4,855.00
                Deposit           10/28/2019   64233...   Verizon                  November 20...     Rental Income                        DDA FBOC K...
                Deposit           10/28/2019   64233...   Verizon                  November 20...     CAM Income                           DDA FBOC K...
                Deposit           10/28/2019   64233...   Verizon                  November 20...     Insurance Income                     DDA FBOC K...
                Deposit           10/28/2019   64233...   Verizon                  November 20...     Property Tax Income                  DDA FBOC K...

       Oct 19                                                                                                                                                  29,256.12




                                                                                                                                                                           Page 1
3:42 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 745  FiledInns & SuitesEntered
                                                                        12/11/19    - Elkview, WV
                                                                                            12/11/19 14:58:23                         Page 14 of
11/18/19                                                      Disbursement Detail Report
                                                                             62
Cash Basis                                                                      As of October 31, 2019

             Type          Date       Num                 Name                              Memo               Class   Clr                    Split                   Credit
   10525 · DDA UB OP 9483
      Deposit           10/01/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/01/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/01/2019                                                Deposit                              X     41000 · Room Revenue
      Check             10/01/2019   DEB    Paymentech Fee                        Chargeback                           X     76460 · Chargeback                           111.96
      Bill Pmt -Check   10/01/2019   2080   Mountain Metro Management, L...       Management Fee October ...           X     20300 · Accounts Payable-Post Petition     1,750.00
      Deposit           10/01/2019                                                Deposit                              X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/01/2019                                                Deposit                              X     -SPLIT-
      Deposit           10/01/2019                                                Deposit                              X     -SPLIT-
      Deposit           10/01/2019                                                Deposit                              X     41004 · Gift Shop/Pantry Revenue
      Check             10/01/2019   2053   Brooke Armentrout                     Petty Cash                           X     121 · Petty Cash                             105.86
      Check             10/01/2019   2054   VOID                                  Void                                 X     Void
      Check             10/01/2019   2059   VOID                                  Void                                 X     Void
      Deposit           10/02/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/02/2019                                                Deposit                              X     41000 · Room Revenue
      Check             10/02/2019   DEB    American Express                      Credit Card Processing Fee           X     76701 · American Express                       7.95
      Check             10/02/2019   DEB    Merchant Services                     Credit Card Processing Fee           X     76703 · Merchant Services                     38.81
      Check             10/03/2019   DEB    Paymentech Fee                        Credit Card Processing Fee           X     76700 · Credit Card Processing Fees        1,660.86
      Deposit           10/03/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/04/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/04/2019                                                Deposit                              X     41000 · Room Revenue
      Bill Pmt -Check   10/04/2019   2057   Mullen Plumbing, Heating & Co...      160427                               X     20300 · Accounts Payable-Post Petition       753.24
      Deposit           10/07/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/07/2019                                                Deposit                              X     41000 · Room Revenue
      Check             10/07/2019   DEB    American Express                      Credit Card Processing Fee           X     76701 · American Express                     170.63
      Deposit           10/07/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/08/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/08/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/08/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/08/2019                                                Deposit                              X     41000 · Room Revenue
      Check             10/08/2019   2072   Brooke Armentrout                     Petty Cash                           X     121 · Petty Cash                             350.00
      Deposit           10/08/2019                                                Deposit                              X     -SPLIT-
      Deposit           10/08/2019                                                Deposit                              X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/08/2019                                                Deposit                              X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/08/2019                                                Deposit                              X     -SPLIT-
      Deposit           10/08/2019                                                Deposit                              X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/08/2019                                                Deposit                              X     -SPLIT-
      Deposit           10/09/2019                                                Deposit                              X     41000 · Room Revenue
      Bill Pmt -Check   10/09/2019   EFT    West Virginia State Tax Depart...     Wine Tax September 2019              X     20300 · Accounts Payable-Post Petition        15.34
      Check             10/09/2019   2073   Smith's                               Maintenance Supplies                 X     78111 · Plumbing                             104.91
      Deposit           10/10/2019                                                Deposit                              X     41000 · Room Revenue
      Deposit           10/10/2019                                                Deposit                              X     41000 · Room Revenue
      Bill Pmt -Check   10/10/2019   2097   Cintas Corporation                                                         X     20300 · Accounts Payable-Post Petition       152.12
      Bill Pmt -Check   10/10/2019   2090   HD Supply Facilities Maintenance      6107537                              X     20300 · Accounts Payable-Post Petition       520.10
      Bill Pmt -Check   10/10/2019   2091   Delta Lighting Products, Inc          634381                               X     20300 · Accounts Payable-Post Petition       368.37
      Bill Pmt -Check   10/10/2019   2092   Waste Management 1788-7               6577469-1788-6                       X     20300 · Accounts Payable-Post Petition       350.46
      Bill Pmt -Check   10/10/2019   2093   WV Division of Labor                  EV0002583 - 74836                    X     20300 · Accounts Payable-Post Petition       180.00
      Bill Pmt -Check   10/10/2019   2094   Travel Incorporated                   29107MH3624, Travel Age...           X     20300 · Accounts Payable-Post Petition         8.42

                                                                                                                                                                          Page 1
3:42 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 745  FiledInns & SuitesEntered
                                                                        12/11/19    - Elkview, WV
                                                                                            12/11/19 14:58:23                           Page 15 of
11/18/19                                                      Disbursement Detail Report
                                                                             62
Cash Basis                                                                      As of October 31, 2019

             Type          Date       Num                Name                               Memo                 Class   Clr                    Split                   Credit
      Bill Pmt -Check   10/10/2019   2095   Super Laundry                         762125                                 X     20300 · Accounts Payable-Post Petition       313.50
      Bill Pmt -Check   10/10/2019   2096   Expedia Inc.                          1940218537                             X     20300 · Accounts Payable-Post Petition       401.44
      Bill Pmt -Check   10/10/2019   2098   Royal Cup Coffee                      1123435                                X     20300 · Accounts Payable-Post Petition       830.41
      Bill Pmt -Check   10/10/2019   2099   Creative Breakfast Concepts, Inc.     19548                                  X     20300 · Accounts Payable-Post Petition       258.28
      Bill Pmt -Check   10/10/2019   2100   Dodson Pest Control                                                          X     20300 · Accounts Payable-Post Petition       583.00
      Bill Pmt -Check   10/10/2019   2101   Ecolab Food Safety Specialties        2708560                                X     20300 · Accounts Payable-Post Petition       411.57
      Bill Pmt -Check   10/10/2019   2102   DC Elevator                           283395                                 X     20300 · Accounts Payable-Post Petition       500.00
      Check             10/11/2019   DEB    Paychex Payroll Taxes                 Payroll Taxes                          X     66255 · Payroll Taxes                      4,511.62
      Check             10/11/2019   DEB    Paychex                               Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               324.36
      Check             10/11/2019   5931   Ashely Anderson                       Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              536.70
      Check             10/11/2019   5932   Jaime Canterbury                      Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              474.10
      Check             10/11/2019   5933   Devin Donnell                         Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              519.25
      Check             10/11/2019   5934   Samantha Labs                         Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              733.70
      Check             10/11/2019   5935   Dorothea Smith                        Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              419.48
      Check             10/11/2019   5936   Kathleen Thompson                     Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              490.59
      Check             10/11/2019   5937   Alisha Walker                         Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              265.02
      Check             10/11/2019   5938   Kiran Whitlow                         Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              323.42
      Check             10/11/2019   5939   Cornelia Briscoe                      Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              408.37
      Check             10/11/2019   5940   Cory A. Cogar                         Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              439.19
      Check             10/11/2019   5941   Jessica Evans                         Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              548.53
      Check             10/11/2019   5942   Kristen McKown                        Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              622.57
      Check             10/11/2019   5943   Bethany Roush                         Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              703.82
      Check             10/11/2019   5944   Logan Cogar                           Wages from 09-22-19 to 10...           X     66235 · Salaries - Maintenance               286.86
      Check             10/11/2019   5945   Jerry Melton                          Wages from 09-22-19 to 10...           X     66235 · Salaries - Maintenance               952.77
      Check             10/11/2019   5946   Charles Revels                        Wages from 09-22-19 to 10...           X     66235 · Salaries - Maintenance               639.80
      Check             10/11/2019   5947   Caleb Rhodes                          Wages from 09-22-19 to 10...           X     66235 · Salaries - Maintenance               332.02
      Check             10/11/2019   5948   Christy Nicholson                     Wages from 09-22-19 to 10...           X     66120 · Salaries - Front Office              534.81
      Check             10/11/2019   5949   Brooke Armentrout                     Wages from 09-22-19 to 10...           X     66100 · Salaries - General Management      1,051.42
      Check             10/11/2019   5950   Tracy Cogar                           Wages from 09-22-19 to 10...           X     66100 · Salaries - General Management      1,071.43
      Check             10/11/2019   5951   Helen Shaffer                         Wages from 09-22-19 to 10...           X     66110 · Salaries - F&B                       567.30
      Check             10/11/2019   5952   Terri O'Brien                         Wages from 09-22-19 to 10...           X     66115 · Salaries - Housekeeping              524.75
      Check             10/11/2019   5953   Garrett Abruzzino                     Wages from 09-22-19 to 10...           X     66100 · Salaries - General Management      1,505.27
      Deposit           10/11/2019                                                Deposit                                X     41000 · Room Revenue
      Check             10/11/2019   DEB    Paychex                               Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               148.40
      Check             10/11/2019   2075   Brooke Armentrout                     Petty Cash                             X     121 · Petty Cash                             283.18
      Bill Pmt -Check   10/12/2019   2103   Mullen Plumbing, Heating & Co...      A.O. Smith Cyclone 100 Ga...           X     20300 · Accounts Payable-Post Petition    13,650.00
      Bill Pmt -Check   10/12/2019   2104   Mullen Plumbing, Heating & Co...      Two (2) Hot Water Tanks B...           X     20300 · Accounts Payable-Post Petition     2,900.00
      Deposit           10/14/2019                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/14/2019                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/14/2019                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/14/2019                                                Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/14/2019                                                Deposit                                X     12456.3 · Due to Due from - SUM DIP
      Check             10/14/2019   2056   Gold Farb Electric                                                           X     78103 · Light Bulbs                               4.11
      Deposit           10/15/2019                                                Deposit                                X     41000 · Room Revenue
      Deposit           10/15/2019                                                Deposit                                X     41000 · Room Revenue
      Deposit           10/15/2019                                                Deposit                                X     41000 · Room Revenue
      Deposit           10/15/2019                                                Deposit                                X     41000 · Room Revenue
      Deposit           10/15/2019                                                Deposit                                X     41000 · Room Revenue

                                                                                                                                                                            Page 2
3:42 PM                       No. 1:17-bk-00021                La Quinta
                                                           Doc 745  FiledInns & SuitesEntered
                                                                           12/11/19    - Elkview, WV
                                                                                               12/11/19 14:58:23                         Page 16 of
11/18/19                                                         Disbursement Detail Report
                                                                                62
Cash Basis                                                                       As of October 31, 2019

             Type          Date       Num                  Name                               Memo                Class   Clr                    Split                   Credit
      Bill Pmt -Check   10/15/2019   EFT    West Virginia State Tax Depart...      Sales Tax September 2019               X     20300 · Accounts Payable-Post Petition     4,477.71
      Deposit           10/16/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/16/2019                                                 Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   10/16/2019   2105   Mullen Plumbing, Heating & Co...       170905                                 X     20300 · Accounts Payable-Post Petition       563.39
      Deposit           10/16/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/16/2019                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/16/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/16/2019                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/16/2019                                                 Deposit                                X     -SPLIT-
      Bill Pmt -Check   10/16/2019   2074   Charleston Acoustics                   1135254                                X     20300 · Accounts Payable-Post Petition       105.33
      Deposit           10/17/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/17/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/18/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/18/2019                                                 Deposit                                X     41000 · Room Revenue
      Check             10/18/2019   2076   Stacy Thompson                         Wages                                  X     66115 · Salaries - Housekeeping              148.00
      Deposit           10/18/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/18/2019                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/21/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/22/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/22/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/22/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/22/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/22/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/22/2019                                                 Deposit                                X     -SPLIT-
      Deposit           10/22/2019                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/22/2019                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Bill Pmt -Check   10/22/2019   2107   Frontier 0506144                       304-141-0022-050614-4                  X     20300 · Accounts Payable-Post Petition       829.21
      Bill Pmt -Check   10/22/2019   2108   Frontier 0513144                       304-197-0266-051314-4                  X     20300 · Accounts Payable-Post Petition     1,236.00
      Bill Pmt -Check   10/22/2019   2106   West Virginia American Water           1028-220020799665, Servi...            X     20300 · Accounts Payable-Post Petition     1,651.88
      Bill Pmt -Check   10/22/2019   2109   Velocity                               160561                                 X     20300 · Accounts Payable-Post Petition       159.35
      Bill Pmt -Check   10/22/2019   2110   Mountaineer Gas Company 9374           364552-569374                          X     20300 · Accounts Payable-Post Petition       232.29
      Bill Pmt -Check   10/22/2019   2111   Delta Lighting Products, Inc           635316                                 X     20300 · Accounts Payable-Post Petition       688.52
      Bill Pmt -Check   10/22/2019   2112   AT&T OneNet Service                    1270772077                             X     20300 · Accounts Payable-Post Petition        18.24
      Bill Pmt -Check   10/22/2019   2113   Cintas Corporation                                                            X     20300 · Accounts Payable-Post Petition       539.74
      Bill Pmt -Check   10/22/2019   2114   Booking.com                            1545448920                             X     20300 · Accounts Payable-Post Petition       508.48
      Bill Pmt -Check   10/22/2019   2115   Elk Valley Public Service District     Acct #613-5555-01                      X     20300 · Accounts Payable-Post Petition     1,040.10
      Bill Pmt -Check   10/22/2019   2116   EcoLab 9795                            010319795                              X     20300 · Accounts Payable-Post Petition     1,011.48
      Bill Pmt -Check   10/22/2019   2117   HD Supply Facilities Maintenance       6107537                                X     20300 · Accounts Payable-Post Petition     1,196.28
      Bill Pmt -Check   10/22/2019   2118   Woomer, Nistendirk & Associates        Accounting Retainer Octob...           X     20300 · Accounts Payable-Post Petition     1,000.00
      Bill Pmt -Check   10/22/2019   2119   Woomer, Nistendirk & Associates        Income Tax Retainer Octob...           X     20300 · Accounts Payable-Post Petition     1,000.00
      Deposit           10/23/2019                                                 Deposit                                X     41000 · Room Revenue
      Deposit           10/23/2019                                                 Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   10/23/2019   2120   Expedia Inc.                           1940254152                             X     20300 · Accounts Payable-Post Petition       248.96
      Check             10/23/2019   2077   Smith's                                Maintenance Supplies                   X     78111 · Plumbing                             185.73
      Check             10/23/2019   2078   Sam's Club                             Cost of Food                           X     73250 · Cost of Food                         714.05
      Deposit           10/24/2019                                                 Deposit                                X     41000 · Room Revenue
      Check             10/24/2019   DEB    Paymentech Fee                         Credit Card Processing Fee             X     76700 · Credit Card Processing Fees          535.12
      Check             10/25/2019   DEB    Paychex                                Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               299.96

                                                                                                                                                                             Page 3
3:42 PM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 745  FiledInns & SuitesEntered
                                                                        12/11/19    - Elkview, WV
                                                                                            12/11/19 14:58:23                          Page 17 of
11/18/19                                                      Disbursement Detail Report
                                                                             62
Cash Basis                                                                     As of October 31, 2019

             Type          Date       Num                Name                              Memo                 Class   Clr                    Split                   Credit
      Check             10/25/2019   5954   Ashely Anderson                      Wages from 10-06-19 to 10...           X     66115 · Salaries - Housekeeping              414.94
      Check             10/25/2019   5955   Jaime Canterbury                     Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              381.46
      Check             10/25/2019   5956   Devin Donnell                        Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              423.33
      Check             10/25/2019   5957   Samantha Labs                        Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              733.69
      Check             10/25/2019   5958   Dorothea Smith                       Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              398.05
      Check             10/25/2019   5959   Kathleen Thompson                    Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              342.76
      Check             10/25/2019   5960   Alisha Walker                        Wages from 10-06-19 to 10...           X     66115 · Salaries - Housekeeping              357.38
      Check             10/25/2019   5961   Cornelia Briscoe                     Wages from 10-06-19 to 10...           X     66120 · Salaries - Front Office              523.27
      Check             10/25/2019   5962   Jessica Evans                        Wages from 10-06-19 to 10...           X     66120 · Salaries - Front Office              643.74
      Check             10/25/2019   5963   Kristen McKown                       Wages from 10-06-19 to 10...           *     66120 · Salaries - Front Office              565.09
      Check             10/25/2019   5964   Bethany Roush                        Wages from 10-06-19 to 10...           X     66120 · Salaries - Front Office              652.42
      Check             10/25/2019   5965   Jerry Melton                         Wages from 10-06-19 to 10...           *     66235 · Salaries - Maintenance               855.30
      Check             10/25/2019   5966   Charles Revels                       Wages from 10-06-19 to 10...           X     66235 · Salaries - Maintenance               636.99
      Check             10/25/2019   5967   Caleb Rhodes                         Wages from 10-06-19 to 10...           *     66235 · Salaries - Maintenance               224.85
      Check             10/25/2019   5968   Christy Nicholson                    Wages from 10-06-19 to 10...           X     66120 · Salaries - Front Office              556.49
      Check             10/25/2019   5969   Stacy Thompson                       Wages from 10-06-19 to 10...           X     66120 · Salaries - Front Office              479.68
      Check             10/25/2019   5970   Brooke Armentrout                    Wages from 10-06-19 to 10...           X     66100 · Salaries - General Management      1,051.42
      Check             10/25/2019   5971   Tracy Cogar                          Wages from 10-06-19 to 10...           X     66100 · Salaries - General Management        560.98
      Check             10/25/2019   5972   Helen Shaffer                        Wages from 10-06-19 to 10...           *     66110 · Salaries - F&B                       618.21
      Check             10/25/2019   5973   Terri O'Brien                        Wages from 10-06-19 to 10...           *     66115 · Salaries - Housekeeping              370.37
      Check             10/25/2019   5974   Garrett Abruzzino                    Wages from 10-06-19 to 10...           X     66100 · Salaries - General Management      1,505.27
      Check             10/25/2019   EFT    Paychex Payroll Taxes                Payroll Taxes                          X     66255 · Payroll Taxes                      3,898.52
      Deposit           10/25/2019                                               Deposit                                X     41000 · Room Revenue
      Check             10/25/2019   2058   Gordon Food Service                  Cost of Food                           X     73250 · Cost of Food                         888.71
      Check             10/26/2019   2079   Brooke Armentrout                    Petty Cash                             X     121 · Petty Cash                             242.72
      Check             10/26/2019   2089   Valoline                                                                    X     78953 · Vehicle Expense                      171.14
      Deposit           10/28/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/28/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/28/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/28/2019                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/28/2019                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/28/2019                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/28/2019                                               Deposit                                X     -SPLIT-
      Deposit           10/28/2019                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           10/28/2019                                               Deposit                                X     -SPLIT-
      Deposit           10/29/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/29/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/29/2019                                               Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   10/29/2019   2121   HD Supply Facilities Maintenance     6107537                                *     20300 · Accounts Payable-Post Petition       740.21
      Bill Pmt -Check   10/29/2019   2122   Allbridge                            SIN373694                              *     20300 · Accounts Payable-Post Petition     2,382.78
      Bill Pmt -Check   10/29/2019   2123   Frontier 1114                        304-965-9200-053111-4                  *     20300 · Accounts Payable-Post Petition     1,316.17
      Bill Pmt -Check   10/29/2019   EFT    Appalachian Power                    Account #020-170-601-1-8               *     20300 · Accounts Payable-Post Petition     3,882.85
      Deposit           10/30/2019                                               Deposit                                X     41000 · Room Revenue
      Deposit           10/30/2019                                               Deposit                                X     41000 · Room Revenue
      Check             10/30/2019   DEB    Deluxe Business Checks and S...      Deposit Slips Order                    X     50090 · Overhead Expense                     123.69
      Check             10/30/2019   2081   Logan Brown                          Wages                                  X     66115 · Salaries - Housekeeping              164.00
      Deposit           10/31/2019                                               Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   10/31/2019   2124   AT&T OneNet Service                  1270924166                             *     20300 · Accounts Payable-Post Petition        16.74

                                                                                                                                                                           Page 4
3:42 PM                           No. 1:17-bk-00021         La Quinta
                                                        Doc 745  FiledInns & SuitesEntered
                                                                        12/11/19    - Elkview, WV
                                                                                            12/11/19 14:58:23            Page 18 of
11/18/19                                                      Disbursement Detail Report
                                                                             62
Cash Basis                                                               As of October 31, 2019

             Type           Date        Num              Name                       Memo          Class   Clr                    Split                   Credit
      Bill Pmt -Check    10/31/2019    2125   Cintas Corporation                                           *    20300 · Accounts Payable-Post Petition       292.34
      Bill Pmt -Check    10/31/2019    2126   Dodson Pest Control          1534039 & 1534041               *    20300 · Accounts Payable-Post Petition       237.00
      Bill Pmt -Check    10/31/2019    2127   Dodson Pest Control          1574043 & 1574045               *    20300 · Accounts Payable-Post Petition       237.00
      Bill Pmt -Check    10/31/2019    2128   Hooten Equipment Company     SVC0017393                      *    20300 · Accounts Payable-Post Petition       222.67

   Total 10525 · DDA UB OP 9483                                                                                                                           91,222.12

TOTAL                                                                                                                                                     91,222.12




                                                                                                                                                             Page 5
1:21 PM                       No. 1:17-bk-00021         La Quinta
                                                        Doc       Inn &12/11/19
                                                            745 Filed   Suites - Summersville,  WV14:58:23
                                                                                  Entered 12/11/19                                      Page 19 of
                                                                            62
                                                             Disbursement Detail Report
12/06/19
Cash Basis                                                                   As of October 31, 2019

             Type             Date      Num            Name                           Memo                  Class   Clr                      Split                 Credit
   10525 · DDA UB OP 6222
      Deposit             10/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               10/01/2019   12856   Jesse Cole                                                           X     66235 · Salaries - Maintenance                550.00
      Bill Pmt -Check     10/01/2019   12870   Mountain Metro Man...      VOID: Management Fee Octo...              X     20300 · Accounts payable-Post Petition
      Check               10/01/2019   12852   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          951.25
      Check               10/01/2019   12853   Sam's Club                 Cost of Food                              X     73250 · Cost of Food                          987.25
      Check               10/01/2019   12854   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          490.50
      Check               10/01/2019   12855   Christina Plotner                                                    X     66115 · Salaries - Housekeeping                75.00
      Bill Pmt -Check     10/01/2019   12871   Mountain Metro Man...      Management Fee October 2019               X     20300 · Accounts payable-Post Petition      2,000.00
      Deposit             10/02/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/02/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               10/02/2019   DEB     American Express           Credit Card Processing Fee                X     76701 · American Express                           7.95
      Check               10/02/2019   DEB     Merchant Services          Monthly Credit Card Processi...           X     76705 · Merchant                                  37.01
      Deposit             10/03/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/03/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               10/03/2019   DEB     Paymentech Fee             Credit Card Processing Fee                X     76700 · Credit Card Processing Fees         3,683.41
      Bill Pmt -Check     10/03/2019   12872   Super Laundry              17110630                                  X     20300 · Accounts payable-Post Petition        263.08
      Check               10/03/2019   12857   Whitney Hellems                                                      X     76880 · Travel - Meals - Lodging               75.00
      Deposit             10/04/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Deposit             10/04/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Deposit             10/04/2019                                      Deposit                                   X     -SPLIT-
      Deposit             10/04/2019                                      Deposit                                   X     41000 · Room Revenue
      Bill Pmt -Check     10/04/2019   12873   CSI Group Internatio...                                              X     20300 · Accounts payable-Post Petition      2,759.54
      Bill Pmt -Check     10/04/2019   12874   HD Supply Facilities ...   9176244678                                X     20300 · Accounts payable-Post Petition         52.99
      Bill Pmt -Check     10/04/2019   EFT     West Virginia Tax D...     Wine Tax 09-30-19                         X     20300 · Accounts payable-Post Petition         15.34
      Bill Pmt -Check     10/04/2019   EFT     West Virginia Tax D...     Sales Tax 09-30-19                        X     20300 · Accounts payable-Post Petition      8,227.74
      Bill Pmt -Check     10/04/2019   12875   City of Summersville...    Hotel Tax Return September ...            X     20300 · Accounts payable-Post Petition      8,227.74
      Deposit             10/04/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Deposit             10/04/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Deposit             10/07/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/07/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/07/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               10/07/2019   DEB     American Express           Credit Card Processing Fee                X     76701 · American Express                      179.24
      Check               10/07/2019   12858   Walmart                    Cost of Food                              X     73250 · Cost of Food                          682.64
      Deposit             10/07/2019                                      Deposit                                   X     -SPLIT-
      Deposit             10/07/2019                                      Deposit                                   X     -SPLIT-
      Deposit             10/07/2019                                      Deposit                                   X     -SPLIT-
      Deposit             10/07/2019                                      Deposit                                   X     41006 · Vending Commissions
      Deposit             10/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             10/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Bill Pmt -Check     10/08/2019   12876   Nicholas Sanitation, ...   95866                                     X     20300 · Accounts payable-Post Petition        641.37
      Bill Pmt -Check     10/08/2019   12877   Johnson Controls Fir...    86232517                                  X     20300 · Accounts payable-Post Petition      2,100.34
      Check               10/08/2019   DEB     Bank Service Fee           Wire Transfer Fee                         X     76523 · Wire fees                              25.00

                                                                                                                                                                        Page 1
1:21 PM                     No. 1:17-bk-00021          La Quinta
                                                       Doc       Inn &12/11/19
                                                           745 Filed   Suites - Summersville,  WV14:58:23
                                                                                 Entered 12/11/19                                   Page 20 of
                                                                           62
                                                            Disbursement Detail Report
12/06/19
Cash Basis                                                                 As of October 31, 2019

             Type           Date      Num            Name                          Memo                  Class   Clr                      Split                 Credit
      Deposit           10/09/2019                                      Deposit                                  X     41000 · Room Revenue
      Deposit           10/09/2019                                      Deposit                                  X     41000 · Room Revenue
      Deposit           10/10/2019                                      Deposit                                  X     41000 · Room Revenue
      Check             10/10/2019   12880   U.S. Post Office           Stamps                                   X     76840 · Postage and Delivery                  110.00
      Check             10/10/2019   12859   Carrier Enterprise, L...   HVAC                                     X     78109 · HVAC                                  692.29
      Check             10/10/2019   EFT     Paychex Payroll Taxes      Payroll Taxes                            X     66255 · Payroll Taxes                       2,154.70
      Check             10/11/2019   EFT     Paychex Payroll Taxes      Payroll Taxes                            X     66255 · Payroll Taxes                       4,963.22
      Check             10/11/2019   DEB     Paychex Payroll            Payroll Processing Fee                   X     69762 · Payroll Fees - Paychex                379.79
      Check             10/11/2019   6129    Logan Brown                Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               601.67
      Check             10/11/2019   6130    Kaitlyn Cochrum            Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               579.07
      Check             10/11/2019   6131    Alicia Collins             Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               536.30
      Check             10/11/2019   6132    Rebecca Collins            Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               703.18
      Check             10/11/2019   6133    Cassandra Craycraft        Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping                87.60
      Check             10/11/2019   6134    Nikole Craytor             Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               534.60
      Check             10/11/2019   6135    Whitney Hellems            Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               335.02
      Check             10/11/2019   6136    Samantha Key               Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               498.12
      Check             10/11/2019   6137    Emili Lindenthal           Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               496.60
      Check             10/11/2019   6138    Kassandra McCraw           Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               291.12
      Check             10/11/2019   6139    Jessica Mullins            Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               493.93
      Check             10/11/2019   6140    Christina Plotner          Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               555.54
      Check             10/11/2019   6141    Samantha Roberts           Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               360.15
      Check             10/11/2019   6142    Tammy Swindler             Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               536.98
      Check             10/11/2019   6143    Krystyn Hughes             Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               503.90
      Check             10/11/2019   6144    Erica Kitzmiller           Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               522.12
      Check             10/11/2019   6145    Matthew Mullens            Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               637.21
      Check             10/11/2019   6146    Anthony Scott              Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               753.08
      Check             10/11/2019   6147    Glen Bennett               Wages from 09-22-19 to 10-0...           X     66235 · Salaries - Maintenance                399.29
      Check             10/11/2019   6148    Christopher Bosley         Wages from 09-22-19 to 10-0...           X     66235 · Salaries - Maintenance                 74.01
      Check             10/11/2019   6149    Jesse Cole                 Wages from 09-22-19 to 10-0...           X     66235 · Salaries - Maintenance                768.00
      Check             10/11/2019   6150    Connor Sims                Wages from 09-22-19 to 10-0...                 66235 · Salaries - Maintenance              1,012.35
      Check             10/11/2019   6151    Brandon Bailes             Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               656.08
      Check             10/11/2019   6152    Mackenzie Hardwick         Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               483.34
      Check             10/11/2019   6153    Felicia Summers            Wages from 09-22-19 to 10-0...           X     66120 · Salaries - Front Office               464.80
      Check             10/11/2019   6154    Bridget Nutter             Wages from 09-22-19 to 10-0...                 66100 · Salaries - General Management       1,142.35
      Check             10/11/2019   6155    Rosemary Dancy             Wages from 09-22-19 to 10-0...           X     66110 · Salaries - Food & Beverage            636.25
      Check             10/11/2019   6156    Hazel Wilson               Wages from 09-22-19 to 10-0...           X     66110 · Salaries - Food & Beverage            543.64
      Check             10/11/2019   6157    Sherry Selman              Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               163.88
      Check             10/11/2019   6158    Angela Utter               Wages from 09-22-19 to 10-0...           X     66115 · Salaries - Housekeeping               261.32
      Bill Pmt -Check   10/11/2019   EFT     Carter Bank & Trust*       Account #21426                           X     20300 · Accounts payable-Post Petition     25,572.00
      Check             10/11/2019   DEB     Paychex Payroll Taxes      Payroll Taxes                            X     66255 · Payroll Taxes                         660.91
      Check             10/11/2019   6159    Logan Brown                Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping               108.04
      Check             10/11/2019   6160    Kaitlyn Cochrum            Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping               119.27
      Check             10/11/2019   6161    Alicia Collins             Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping                38.45
      Check             10/11/2019   6162    Rebecca Collins            Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping                61.05
      Check             10/11/2019   6163    Nikole Craytor             Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping               107.47
      Check             10/11/2019   6164    Whitney Hellems            Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping               113.11
      Check             10/11/2019   6165    Samantha Key               Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping                64.49
      Check             10/11/2019   6166    Emili Lindenthal           Wages from 10-06-19 to 10-0...           X     66115 · Salaries - Housekeeping                51.03

                                                                                                                                                                     Page 2
1:21 PM                           No. 1:17-bk-00021      La Quinta
                                                         Doc       Inn &12/11/19
                                                             745 Filed   Suites - Summersville,  WV14:58:23
                                                                                   Entered 12/11/19                                    Page 21 of
                                                                             62
                                                              Disbursement Detail Report
12/06/19
Cash Basis                                                                   As of October 31, 2019

             Type             Date        Num           Name                          Memo                  Class   Clr                     Split                    Credit
      Check               10/11/2019     6167   Jessica Mullins           Wages from 10-06-19 to 10-0...            X     66115 · Salaries - Housekeeping                 113.77
      Check               10/11/2019     6168   Christina Plotner         Wages from 10-06-19 to 10-0...            X     66115 · Salaries - Housekeeping                 109.86
      Check               10/11/2019     6169   Samantha Roberts          Wages from 10-06-19 to 10-0...            X     66115 · Salaries - Housekeeping                  68.65
      Check               10/11/2019     6170   Tammy Swindler            Wages from 10-06-19 to 10-0...            X     66115 · Salaries - Housekeeping                 110.04
      Check               10/11/2019     6171   Matthew Mullens           Wages from 10-06-19 to 10-0...            X     66120 · Salaries - Front Office                 133.27
      Check               10/11/2019     6172   Anthony Scott             Wages from 10-06-19 to 10-0...            X     66120 · Salaries - Front Office                  82.33
      Check               10/11/2019     6173   Jesse Cole                Wages from 10-06-19 to 10-0...            X     66235 · Salaries - Maintenance                   95.06
      Check               10/11/2019     6174   Brandon Bailes            Wages from 10-06-19 to 10-0...            X     66120 · Salaries - Front Office                  70.30
      Check               10/11/2019     6175   Mackenzie Hardwick        Wages from 10-06-19 to 10-0...            X     66120 · Salaries - Front Office                  66.34
      Check               10/11/2019     6176   Bridget Nutter            Wages from 10-06-19 to 10-0...            X     66100 · Salaries - General Management           697.87
      Check               10/11/2019     6177   Rosemary Dancy            Wages from 10-06-19 to 10-0...            X     66110 · Salaries - Food & Beverage              129.99
      Check               10/11/2019     6178   Hazel Wilson              Wages from 10-06-19 to 10-0...            X     66110 · Salaries - Food & Beverage               63.67
      Check               10/11/2019     6179   Angela Utter              Wages from 10-06-19 to 10-0...            X     66115 · Salaries - Housekeeping                  32.24
      Deposit             10/11/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               10/11/2019    DEB     Paymentech Fee            Chargeback                                X     76460 · Chargebacks - Bad Debt                  144.48
      Check               10/11/2019    DEB     Paychex Payroll           Payroll Processing Fee                    X     69762 · Payroll Fees - Paychex                  299.96
      Check               10/11/2019    DEB     Paychex Payroll           Payroll Processing Fee                    X     69762 · Payroll Fees - Paychex                  296.80
      Check               10/11/2019    12881   Logan Brown               Travel-Meals-Lodging                      X     71880 · Travel-Meals-Lodging                    336.00
      Check               10/11/2019    12878   Jesse Cole                Per Diem                                  X     76880 · Travel - Meals - Lodging                442.00
      Bill Pmt -Check     10/14/2019    EFT     Emerald Grande, LLC       Intercompany Transfer                     X     20300 · Accounts payable-Post Petition       16,550.00
      Check               10/15/2019    DEB     Paymentech Fee            Chargeback                                X     76460 · Chargebacks - Bad Debt                   94.25
      Bill Pmt -Check     10/15/2019    12882   Dominion Energy W...      7-5000-5323-6181, Service fr...           X     20300 · Accounts payable-Post Petition        1,432.65
      Bill Pmt -Check     10/15/2019    12883   Ecolab 1419               010351419                                 X     20300 · Accounts payable-Post Petition          940.07
      Bill Pmt -Check     10/15/2019    12884   Frontier 0174             304-196-7484-042017-4                     X     20300 · Accounts payable-Post Petition          450.00
      Bill Pmt -Check     10/15/2019    EFT     Travelers                 8H126163, Workers Compen...               X     20300 · Accounts payable-Post Petition        3,498.00
      Bill Pmt -Check     10/15/2019    EFT     West Virginia Tax D...    Wine Tax 10-01-19 to 10-06-19             X     20300 · Accounts payable-Post Petition            7.14
      Bill Pmt -Check     10/15/2019    EFT     West Virginia Tax D...    Sales Tax 10-01-19 to 10-06-...           X     20300 · Accounts payable-Post Petition        2,026.42
      Bill Pmt -Check     10/15/2019    12885   City of Summersville...   Hotel Tax 10-01-19 to 10-06-19            X     20300 · Accounts payable-Post Petition        2,026.42
      Bill Pmt -Check     10/16/2019    12886   Booking.com               1545445530                                X     20300 · Accounts payable-Post Petition        1,820.83
      Bill Pmt -Check     10/21/2019    12887   Johnson Controls Fir...   86277062                                  X     20300 · Accounts payable-Post Petition        2,655.30
      Bill Pmt -Check     10/22/2019    12888   Woomer, Nistendirk ...    Accounting Retainer October ...           X     20300 · Accounts payable-Post Petition        1,000.00
      Bill Pmt -Check     10/22/2019    12889   Woomer, Nistendirk ...    Income Tax Retainer October...            X     20300 · Accounts payable-Post Petition        1,000.00
      Bill Pmt -Check     10/24/2019    12890   MonPower                  101 121 945 502, Service fro...           X     20300 · Accounts payable-Post Petition        1,946.77
      Check               10/25/2019    12879   Lowes                     Hot Tub Breaker                           X     78113 · Landscaping-Ground-Roads-Walk...         97.34
      Bill Pmt -Check     10/28/2019    12891   Summersville Water ...    2-27850-01                                      20300 · Accounts payable-Post Petition        1,670.15
      Bill Pmt -Check     10/28/2019    12892   Summersville Water ...    2-27860-01                                      20300 · Accounts payable-Post Petition          553.38
      Bill Pmt -Check     10/31/2019    12893   AT&T 05804386140...       058 043 8614 001                                20300 · Accounts payable-Post Petition           63.00
      Bill Pmt -Check     10/31/2019    12894   Commtrack                 20190930-A-09506                                20300 · Accounts payable-Post Petition           20.00
      Bill Pmt -Check     10/31/2019    12895   Royal Cup Coffee          1474221                                         20300 · Accounts payable-Post Petition          119.82

   Total 10525 · DDA UB OP 6222                                                                                                                                       124,123.88

TOTAL                                                                                                                                                                 124,123.88




                                                                                                                                                                          Page 3
10:28 AM                     No. 1:17-bk-00021      Doc 745      Filed Kanawha
                                                                       12/11/19 City
                                                                                 Entered 12/11/19 14:58:23                       Page 22 of
                                                                            62
                                                              Disbursement Detail Report
12/09/19
Cash Basis                                                             As of October 31, 2019

             Type            Date     Num              Name                             Memo                   Class   Clr                 Split              Credit
   DDA FBOC KAN 1192
     Bill Pmt -Check    10/01/2019   1181   Mountain Metro Managemen...    Management Fee October 2019                 X     Accounts payable-Post Petition       850.00
     Bill Pmt -Check    10/03/2019   1182   Dorsey Insurance Group, Inc    Policy #CMP4997125 from 09-...              X     Accounts payable-Post Petition     8,333.58
     Bill Pmt -Check    10/03/2019   EFT    Premier Bank                   330005                                      X     Accounts payable-Post Petition    15,936.29
     Deposit            10/09/2019                                         Deposit                                     X     -SPLIT-
     Bill Pmt -Check    10/15/2019   EFT    Premier Bank                   Principal Payment to repay R/E...           X     Accounts payable-Post Petition      3,350.00
     Deposit            10/15/2019                                         Deposit                                     X     Tenant Reimbursements
     Deposit            10/17/2019                                         Deposit                                     X     Tenant Reimbursements
     Bill Pmt -Check    10/22/2019   1183   Woomer, Nistendirk & Asso...   Accounting Retainer October 2...            X     Accounts payable-Post Petition       500.00
     Bill Pmt -Check    10/22/2019   1184   Woomer, Nistendirk & Asso...   Income Tax Retainer October ...             X     Accounts payable-Post Petition       500.00
     Bill Pmt -Check    10/23/2019   EFT    Appalachian Power 844-1-9      023-869-844-1-9                             X     Accounts payable-Post Petition       125.06
     Bill Pmt -Check    10/23/2019   EFT    City of Charleston             B&O Tax 3rd QRT 2019                        X     Accounts payable-Post Petition       877.68
     Check              10/28/2019   EFT    E-Check                        E-Check Fee                                 X     Bank Service Charges                   1.49
     Deposit            10/28/2019                                         Deposit                                     X     -SPLIT-
     Deposit            10/28/2019                                         Deposit                                     X     -SPLIT-
     Bill Pmt -Check    10/30/2019   DEB    Premier Bank                   Note 351018                                 X     Accounts payable-Post Petition      3,392.01

   Total DDA FBOC KAN 1192                                                                                                                                     33,866.11

TOTAL                                                                                                                                                          33,866.11




                                                                                                                                                                   Page 1
12:22 PMNo.    1:17-bk-00021         DocLa745
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     12/11/19    - Elkview, WV 14:58:23
                                                                        12/11/19                          Page 23 of
                                                          62
                                       A/P Aging Summary Post-Petition
12/09/19
                                                    As of October 31, 2019

                                                      Current    1 - 30      31 - 60    61 - 90    > 90        TOTAL
             Allbridge                                    0.00     172.45        0.00      0.00       0.00       172.45
             AT&T OneNet Service                          0.00       0.00        0.00      0.00       0.00         0.00
             Bankers Insurance                            0.00       0.00        0.00      0.00      (0.10)       (0.10)
             Cintas Corporation                           0.00       0.00        0.00      0.00       0.00         0.00
             DC Elevator                              2,565.20       0.00        0.00      0.00       0.00     2,565.20
             Dodson Pest Control                        848.00       0.00        0.00      0.00       0.00       848.00
             EcoLab 9795                                990.15       0.00        0.00      0.00       0.00       990.15
             Ecolab Food Safety Specialties             110.30       0.00        0.00      0.00       0.00       110.30
             Frontier 0506144                             0.00     847.66        0.00      0.00       0.00       847.66
             Golden Malted                              154.00       0.00        0.00      0.00       0.00       154.00
             HD Supply Facilities Maintenance             0.00       0.00        0.00      0.00    (569.36)     (569.36)
             IPFS Corporation                             0.00       0.00        0.00      0.00       0.00         0.00
             Kanawha County Sheriff Occupancy Tax     3,546.37       0.00    4,477.71      0.00       0.00     8,024.08
             La Quinta Franchising LLC               10,845.70       0.00   10,845.70      0.00       0.00    21,691.40
             SimplexGrinnell                              0.00       0.00        0.00      0.00       0.00         0.00
             Travelers                                    0.00       0.00        0.00      0.00       0.00         0.00
             U.S. Trustee                                 0.00   2,082.00        0.00      0.00       0.00     2,082.00
             West Virginia American Water                 0.00       0.00        0.00      0.00       0.00         0.00
             West Virginia State Tax Department       3,550.51       0.00        0.00      0.00       0.00     3,550.51

           TOTAL                                     22,610.23   3,102.11   15,323.41       0.00   (569.46)   40,466.29




                                                                                                                           Page 1
12:18 PMNo.   1:17-bk-00021          La Quinta
                                     Doc       Inn &12/11/19
                                         745 Filed   Suites - Summersville,  WV14:58:23
                                                               Entered 12/11/19                          Page 24 of
                                                         62
                                       A/P Aging Summary-Post Petition
12/09/19
                                                   As of October 31, 2019

                                                   Current     1 - 30     31 - 60     61 - 90     > 90       TOTAL
             Allbridge                              2,537.34       0.00        0.00       0.00        0.00    2,537.34
             Commtrack                                -20.00       0.00        0.00       0.00        0.00      -20.00
             In The Swim                                0.00       0.00        0.00       0.00     -212.94     -212.94
             Johnson Controls Fire Protection LP        0.00   2,505.00        0.00       0.00        0.00    2,505.00
             La Quinta Franchising, LLC            28,327.14       0.00   38,000.00       0.00        0.00   66,327.14
             Link Media Outdoor                         0.00   1,500.00        0.00       0.00        0.00    1,500.00
             Onity United Technologies                  0.00       0.00        0.00       0.00   -9,097.39   -9,097.39
             West Virginia Tax Department               0.00       0.00        0.00       0.00       -0.01       -0.01

           TOTAL                                   30,844.48   4,005.00   38,000.00       0.00   -9,310.34   63,539.14




                                                                                                                         Page 1
12:24 PMNo.   1:17-bk-00021          Doc 745  Filed Kanawha
                                                    12/11/19 City
                                                              Entered 12/11/19 14:58:23               Page 25 of
                                                         62
                                        A/P Aging Summary Post-Petition
12/09/19
                                                   As of October 31, 2019

                                                    Current    1 - 30   31 - 60    61 - 90     > 90       TOTAL
             Appalachian Power 844-1-9               133.83    118.72       0.00      0.00        0.00      252.55
             Kanawha County Sheriff Property Tax       0.00      0.00       0.00      0.00        0.00        0.00
             Mountain Metro Management, LLC            0.00      0.00       0.00      0.00      850.00      850.00
             Plaza Management, LLC-SC                  0.00      0.00       0.00      0.00   12,000.00   12,000.00
             Royal Property Management                 0.00      0.00       0.00      0.00      447.96      447.96

           TOTAL                                     133.83    118.72       0.00      0.00   13,297.96   13,550.51




                                                                                                                     Page 1
3:37 PM    No. 1:17-bk-00021         DocLa745
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     12/11/19    - Elkview, WV 14:58:23
                                                                        12/11/19                      Page 26 of
                                                          62
                                             Reconciliation Summary
11/18/19
                                     10525 · DDA UB OP 9483, Period Ending 10/31/2019

                                                                                Oct 31, 19
                    Beginning Balance                                                          3,232.49
                         Cleared Transactions
                            Checks and Payments - 107 items               (83,359.41)
                            Deposits and Credits - 82 items                97,963.52

                         Total Cleared Transactions                              14,604.11

                    Cleared Balance                                                           17,836.60

                         Uncleared Transactions
                           Checks and Payments - 19 items                 (14,240.87)

                         Total Uncleared Transactions                           (14,240.87)

                    Register Balance as of 10/31/2019                                          3,595.73

                         New Transactions
                           Checks and Payments - 50 items                 (35,864.72)
                           Deposits and Credits - 40 items                 37,445.28

                         Total New Transactions                                   1,580.56

                    Ending Balance                                                             5,176.29




                                                                                                                   Page 1
3:38 PM    No. 1:17-bk-00021            DocLa745
                                              Quinta  Inns
                                                  Filed    & SuitesEntered
                                                        12/11/19    - Elkview, WV 14:58:23
                                                                           12/11/19                        Page 27 of
                                                             62
                                                 Reconciliation Detail
11/18/19
                                        10525 · DDA UB OP 9483, Period Ending 10/31/2019

                   Type               Date          Num           Name               Clr   Amount          Balance
            Beginning Balance                                                                                  3,232.49
                   Cleared Transactions
                      Checks and Payments - 107 items
            Check                 09/27/2019       5910   Samantha Labs              X          (683.71)        (683.71)
            Check                 09/27/2019       5913   Kathleen Thompson          X          (657.03)      (1,340.74)
            Check                 09/27/2019       5928   Helen Shaffer              X          (637.07)      (1,977.81)
            Check                 09/27/2019       5915   Cornelia Briscoe           X          (633.19)      (2,611.00)
            Check                 09/27/2019       5929   Terri O'Brien              X          (589.78)      (3,200.78)
            Check                 09/27/2019       5919   Kristen McKown             X          (565.93)      (3,766.71)
            Check                 09/27/2019       5907   Devin Donnell              X          (564.35)      (4,331.06)
            Check                 09/27/2019       5918   Candice Ising              X          (415.51)      (4,746.57)
            Check                 09/27/2019       5921   Brian Shaffer              X          (330.96)      (5,077.53)
            Check                 09/27/2019       5906   Jaime Canterbury           X          (320.79)      (5,398.32)
            Check                 09/27/2019       5909   Tessa Hayes                X          (287.39)      (5,685.71)
            Check                 09/27/2019       5908   Erica Hayes                X          (142.45)      (5,828.16)
            Check                 09/30/2019       2055   Jerry Melton               X          (550.00)      (6,378.16)
            Bill Pmt -Check       10/01/2019       2080   Mountain Metro Mana...     X        (1,750.00)      (8,128.16)
            Check                 10/01/2019       DEB    Paymentech Fee             X          (111.96)      (8,240.12)
            Check                 10/01/2019       2053   Brooke Armentrout          X          (105.86)      (8,345.98)
            Check                 10/02/2019       DEB    Merchant Services          X           (38.81)      (8,384.79)
            Check                 10/02/2019       DEB    American Express           X            (7.95)      (8,392.74)
            Check                 10/03/2019       DEB    Paymentech Fee             X        (1,660.86)     (10,053.60)
            Bill Pmt -Check       10/04/2019       2057   Mullen Plumbing, He...     X          (753.24)     (10,806.84)
            Check                 10/07/2019       DEB    American Express           X          (170.63)     (10,977.47)
            Check                 10/08/2019       2072   Brooke Armentrout          X          (350.00)     (11,327.47)
            Check                 10/09/2019       2073   Smith's                    X          (104.91)     (11,432.38)
            Bill Pmt -Check       10/09/2019       EFT    West Virginia State T...   X           (15.34)     (11,447.72)
            Bill Pmt -Check       10/10/2019       2098   Royal Cup Coffee           X          (830.41)     (12,278.13)
            Bill Pmt -Check       10/10/2019       2100   Dodson Pest Control        X          (583.00)     (12,861.13)
            Bill Pmt -Check       10/10/2019       2090   HD Supply Facilities ...   X          (520.10)     (13,381.23)
            Bill Pmt -Check       10/10/2019       2102   DC Elevator                X          (500.00)     (13,881.23)
            Bill Pmt -Check       10/10/2019       2101   Ecolab Food Safety S...    X          (411.57)     (14,292.80)
            Bill Pmt -Check       10/10/2019       2096   Expedia Inc.               X          (401.44)     (14,694.24)
            Bill Pmt -Check       10/10/2019       2091   Delta Lighting Produc...   X          (368.37)     (15,062.61)
            Bill Pmt -Check       10/10/2019       2092   Waste Management ...       X          (350.46)     (15,413.07)
            Bill Pmt -Check       10/10/2019       2095   Super Laundry              X          (313.50)     (15,726.57)
            Bill Pmt -Check       10/10/2019       2099   Creative Breakfast C...    X          (258.28)     (15,984.85)
            Bill Pmt -Check       10/10/2019       2093   WV Division of Labor       X          (180.00)     (16,164.85)
            Bill Pmt -Check       10/10/2019       2097   Cintas Corporation         X          (152.12)     (16,316.97)
            Bill Pmt -Check       10/10/2019       2094   Travel Incorporated        X            (8.42)     (16,325.39)
            Check                 10/11/2019       DEB    Paychex Payroll Taxes      X        (4,511.62)     (20,837.01)
            Check                 10/11/2019       5953   Garrett Abruzzino          X        (1,505.27)     (22,342.28)
            Check                 10/11/2019       5950   Tracy Cogar                X        (1,071.43)     (23,413.71)
            Check                 10/11/2019       5949   Brooke Armentrout          X        (1,051.42)     (24,465.13)
            Check                 10/11/2019       5945   Jerry Melton               X          (952.77)     (25,417.90)
            Check                 10/11/2019       5934   Samantha Labs              X          (733.70)     (26,151.60)
            Check                 10/11/2019       5943   Bethany Roush              X          (703.82)     (26,855.42)
            Check                 10/11/2019       5946   Charles Revels             X          (639.80)     (27,495.22)
            Check                 10/11/2019       5942   Kristen McKown             X          (622.57)     (28,117.79)
            Check                 10/11/2019       5951   Helen Shaffer              X          (567.30)     (28,685.09)
            Check                 10/11/2019       5941   Jessica Evans              X          (548.53)     (29,233.62)
            Check                 10/11/2019       5931   Ashely Anderson            X          (536.70)     (29,770.32)
            Check                 10/11/2019       5948   Christy Nicholson          X          (534.81)     (30,305.13)
            Check                 10/11/2019       5952   Terri O'Brien              X          (524.75)     (30,829.88)
            Check                 10/11/2019       5933   Devin Donnell              X          (519.25)     (31,349.13)
            Check                 10/11/2019       5936   Kathleen Thompson          X          (490.59)     (31,839.72)
            Check                 10/11/2019       5932   Jaime Canterbury           X          (474.10)     (32,313.82)
            Check                 10/11/2019       5940   Cory A. Cogar              X          (439.19)     (32,753.01)
            Check                 10/11/2019       5935   Dorothea Smith             X          (419.48)     (33,172.49)
            Check                 10/11/2019      5939    Cornelia Briscoe           X          (408.37)     (33,580.86)
            Check                 10/11/2019      5947    Caleb Rhodes               X          (332.02)     (33,912.88)
            Check                 10/11/2019      DEB     Paychex                    X          (324.36)     (34,237.24)
            Check                 10/11/2019      5938    Kiran Whitlow              X          (323.42)     (34,560.66)
            Check                 10/11/2019       5944   Logan Cogar                X          (286.86)     (34,847.52)
            Check                 10/11/2019       2075   Brooke Armentrout          X          (283.18)     (35,130.70)
            Check                 10/11/2019       5937   Alisha Walker              X          (265.02)     (35,395.72)
            Check                 10/11/2019       DEB    Paychex                    X          (148.40)     (35,544.12)

                                                                                                                           Page 1
3:38 PM    No. 1:17-bk-00021              DocLa745
                                                Quinta  Inns
                                                    Filed    & SuitesEntered
                                                          12/11/19    - Elkview, WV 14:58:23
                                                                             12/11/19                        Page 28 of
                                                               62
                                                   Reconciliation Detail
11/18/19
                                          10525 · DDA UB OP 9483, Period Ending 10/31/2019

                      Type              Date          Num           Name               Clr   Amount          Balance
            Bill Pmt -Check         10/12/2019      2103    Mullen Plumbing, He...     X       (13,650.00)     (49,194.12)
            Bill Pmt -Check         10/12/2019      2104    Mullen Plumbing, He...     X        (2,900.00)     (52,094.12)
            Check                   10/14/2019      2056    Gold Farb Electric         X            (4.11)     (52,098.23)
            Bill Pmt -Check         10/15/2019      EFT     West Virginia State T...   X        (4,477.71)     (56,575.94)
            Bill Pmt -Check         10/16/2019      2105    Mullen Plumbing, He...     X          (563.39)     (57,139.33)
            Bill Pmt -Check         10/16/2019      2074    Charleston Acoustics       X          (105.33)     (57,244.66)
            Check                   10/18/2019      2076    Stacy Thompson             X          (148.00)     (57,392.66)
            Bill Pmt -Check         10/22/2019      2106    West Virginia Americ...    X        (1,651.88)     (59,044.54)
            Bill Pmt -Check         10/22/2019      2108    Frontier 0513144           X        (1,236.00)     (60,280.54)
            Bill Pmt -Check         10/22/2019      2117    HD Supply Facilities ...   X        (1,196.28)     (61,476.82)
            Bill Pmt -Check         10/22/2019      2115    Elk Valley Public Ser...   X        (1,040.10)     (62,516.92)
            Bill Pmt -Check         10/22/2019      2116    EcoLab 9795                X        (1,011.48)     (63,528.40)
            Bill Pmt -Check         10/22/2019      2118    Woomer, Nistendirk ...     X        (1,000.00)     (64,528.40)
            Bill Pmt -Check         10/22/2019      2119    Woomer, Nistendirk ...     X        (1,000.00)     (65,528.40)
            Bill Pmt -Check         10/22/2019      2107    Frontier 0506144           X          (829.21)     (66,357.61)
            Bill Pmt -Check         10/22/2019      2111    Delta Lighting Produc...   X          (688.52)     (67,046.13)
            Bill Pmt -Check         10/22/2019      2113    Cintas Corporation         X          (539.74)     (67,585.87)
            Bill Pmt -Check         10/22/2019      2114    Booking.com                X          (508.48)     (68,094.35)
            Bill Pmt -Check         10/22/2019      2110    Mountaineer Gas Co...      X          (232.29)     (68,326.64)
            Bill Pmt -Check         10/22/2019      2109    Velocity                   X          (159.35)     (68,485.99)
            Bill Pmt -Check         10/22/2019      2112    AT&T OneNet Service        X           (18.24)     (68,504.23)
            Check                   10/23/2019      2078    Sam's Club                 X          (714.05)     (69,218.28)
            Bill Pmt -Check         10/23/2019      2120    Expedia Inc.               X          (248.96)     (69,467.24)
            Check                   10/23/2019      2077    Smith's                    X          (185.73)     (69,652.97)
            Check                   10/24/2019      DEB     Paymentech Fee             X          (535.12)     (70,188.09)
            Check                   10/25/2019      EFT     Paychex Payroll Taxes      X        (3,898.52)     (74,086.61)
            Check                   10/25/2019      5974    Garrett Abruzzino          X        (1,505.27)     (75,591.88)
            Check                   10/25/2019      5970    Brooke Armentrout          X        (1,051.42)     (76,643.30)
            Check                   10/25/2019      2058    Gordon Food Service        X          (888.71)     (77,532.01)
            Check                   10/25/2019      5964    Bethany Roush              X          (652.42)     (78,184.43)
            Check                   10/25/2019      5962    Jessica Evans              X          (643.74)     (78,828.17)
            Check                   10/25/2019      5966    Charles Revels             X          (636.99)     (79,465.16)
            Check                   10/25/2019      5971    Tracy Cogar                X          (560.98)     (80,026.14)
            Check                   10/25/2019      5968    Christy Nicholson          X          (556.49)     (80,582.63)
            Check                   10/25/2019      5961    Cornelia Briscoe           X          (523.27)     (81,105.90)
            Check                   10/25/2019      5969    Stacy Thompson             X          (479.68)     (81,585.58)
            Check                   10/25/2019      5954    Ashely Anderson            X          (414.94)     (82,000.52)
            Check                   10/25/2019      5960    Alisha Walker              X          (357.38)     (82,357.90)
            Check                   10/25/2019      DEB     Paychex                    X          (299.96)     (82,657.86)
            Check                   10/26/2019      2079    Brooke Armentrout          X          (242.72)     (82,900.58)
            Check                   10/26/2019      2089    Valoline                   X          (171.14)     (83,071.72)
            Check                   10/30/2019      2081    Logan Brown                X          (164.00)     (83,235.72)
            Check                   10/30/2019      DEB     Deluxe Business Che...     X          (123.69)     (83,359.41)

                       Total Checks and Payments                                               (83,359.41)     (83,359.41)

                       Deposits and Credits - 82 items
            Check                   10/01/2019       2059   VOID                       X            0.00             0.00
            Check                   10/01/2019       2054   VOID                       X            0.00             0.00
            Deposit                 10/01/2019                                         X           14.60            14.60
            Deposit                 10/01/2019                                         X           17.10            31.70
            Deposit                 10/01/2019                                         X          159.88           191.58
            Deposit                 10/01/2019                                         X          266.55           458.13
            Deposit                 10/01/2019                                         X        1,445.82         1,903.95
            Deposit                 10/01/2019                                         X        2,168.97         4,072.92
            Deposit                 10/01/2019                                         X        3,209.74         7,282.66
            Deposit                 10/02/2019                                         X          110.88         7,393.54
            Deposit                 10/02/2019                                         X        1,998.87         9,392.41
            Deposit                 10/03/2019                                         X        2,328.44        11,720.85
            Deposit                 10/04/2019                                         X          119.96        11,840.81
            Deposit                 10/04/2019                                         X        3,804.90        15,645.71
            Deposit                 10/07/2019                                         X          110.88        15,756.59
            Deposit                 10/07/2019                                         X          240.04        15,996.63
            Deposit                 10/07/2019                                         X        2,556.36        18,552.99
            Deposit                 10/08/2019                                         X            1.40        18,554.39
            Deposit                 10/08/2019                                         X           21.40        18,575.79
            Deposit                 10/08/2019                                         X           23.00        18,598.79
            Deposit                 10/08/2019                                         X          137.12        18,735.91
                                                                                                                             Page 2
3:38 PM    No. 1:17-bk-00021              DocLa745
                                                Quinta  Inns
                                                    Filed    & SuitesEntered
                                                          12/11/19    - Elkview, WV 14:58:23
                                                                             12/11/19               Page 29 of
                                                               62
                                                   Reconciliation Detail
11/18/19
                                           10525 · DDA UB OP 9483, Period Ending 10/31/2019

                     Type                Date      Num          Name        Clr      Amount         Balance
           Deposit                  10/08/2019                               X             229.84      18,965.75
           Deposit                  10/08/2019                               X             289.73      19,255.48
           Deposit                  10/08/2019                               X             360.59      19,616.07
           Deposit                  10/08/2019                               X           2,309.04      21,925.11
           Deposit                  10/08/2019                               X           3,172.92      25,098.03
           Deposit                  10/08/2019                               X           4,842.55      29,940.58
           Deposit                  10/09/2019                               X             140.44      30,081.02
           Deposit                  10/10/2019                               X             221.76      30,302.78
           Deposit                  10/10/2019                               X             799.38      31,102.16
           Deposit                  10/11/2019                               X           1,585.78      32,687.94
           Deposit                  10/14/2019                               X               1.40      32,689.34
           Deposit                  10/14/2019                               X               4.00      32,693.34
           Deposit                  10/14/2019                               X               6.10      32,699.44
           Deposit                  10/14/2019                               X               7.50      32,706.94
           Deposit                  10/14/2019                               X          16,550.00      49,256.94
           Deposit                  10/15/2019                               X             276.52      49,533.46
           Deposit                  10/15/2019                               X             336.00      49,869.46
           Deposit                  10/15/2019                               X             622.72      50,492.18
           Deposit                  10/15/2019                               X           1,055.28      51,547.46
           Deposit                  10/15/2019                               X           2,164.38      53,711.84
           Deposit                  10/16/2019                               X               4.20      53,716.04
           Deposit                  10/16/2019                               X               8.20      53,724.24
           Deposit                  10/16/2019                               X              84.00      53,808.24
           Deposit                  10/16/2019                               X              85.00      53,893.24
           Deposit                  10/16/2019                               X              93.05      53,986.29
           Deposit                  10/16/2019                               X             178.65      54,164.94
           Deposit                  10/16/2019                               X             336.00      54,500.94
           Deposit                  10/17/2019                               X             390.00      54,890.94
           Deposit                  10/17/2019                               X           1,197.62      56,088.56
           Deposit                  10/18/2019                               X               4.20      56,092.76
           Deposit                  10/18/2019                               X              84.00      56,176.76
           Deposit                  10/18/2019                               X             125.93      56,302.69
           Deposit                  10/18/2019                               X           1,730.45      58,033.14
           Deposit                  10/21/2019                               X           1,721.04      59,754.18
           Deposit                  10/22/2019                               X               6.18      59,760.36
           Deposit                  10/22/2019                               X               6.50      59,766.86
           Deposit                  10/22/2019                               X             114.13      59,880.99
           Deposit                  10/22/2019                               X             117.08      59,998.07
           Deposit                  10/22/2019                               X             194.22      60,192.29
           Deposit                  10/22/2019                               X           2,796.61      62,988.90
           Deposit                  10/22/2019                               X           3,872.69      66,861.59
           Deposit                  10/22/2019                               X          13,503.48      80,365.07
           Deposit                  10/23/2019                               X             110.88      80,475.95
           Deposit                  10/23/2019                               X             555.47      81,031.42
           Deposit                  10/24/2019                               X             117.28      81,148.70
           Deposit                  10/25/2019                               X           1,845.46      82,994.16
           Deposit                  10/28/2019                               X               5.60      82,999.76
           Deposit                  10/28/2019                               X               6.50      83,006.26
           Deposit                  10/28/2019                               X              10.50      83,016.76
           Deposit                  10/28/2019                               X              18.05      83,034.81
           Deposit                  10/28/2019                               X             105.33      83,140.14
           Deposit                  10/28/2019                               X             110.88      83,251.02
           Deposit                  10/28/2019                               X             201.76      83,452.78
           Deposit                  10/28/2019                               X             260.48      83,713.26
           Deposit                  10/28/2019                               X           1,316.51      85,029.77
           Deposit                  10/29/2019                               X           2,072.46      87,102.23
           Deposit                  10/29/2019                               X           3,410.08      90,512.31
           Deposit                  10/29/2019                               X           3,848.94      94,361.25
           Deposit                  10/30/2019                               X             210.61      94,571.86
           Deposit                  10/30/2019                               X             991.92      95,563.78
           Deposit                  10/31/2019                               X           2,399.74      97,963.52

                      Total Deposits and Credits                                        97,963.52      97,963.52

                 Total Cleared Transactions                                             14,604.11      14,604.11

            Cleared Balance                                                             14,604.11      17,836.60


                                                                                                                   Page 3
3:38 PM    No. 1:17-bk-00021             DocLa745
                                               Quinta  Inns
                                                   Filed    & SuitesEntered
                                                         12/11/19    - Elkview, WV 14:58:23
                                                                            12/11/19                      Page 30 of
                                                              62
                                                  Reconciliation Detail
11/18/19
                                          10525 · DDA UB OP 9483, Period Ending 10/31/2019

                   Type                 Date       Num            Name              Clr   Amount          Balance
                   Uncleared Transactions
                      Checks and Payments - 19 items
            Check                 10/25/2019      5965   Jerry Melton                *         (855.30)        (855.30)
            Check                 10/25/2019      5957   Samantha Labs               *         (733.69)      (1,588.99)
            Check                 10/25/2019      5972   Helen Shaffer               *         (618.21)      (2,207.20)
            Check                 10/25/2019      5963   Kristen McKown              *         (565.09)      (2,772.29)
            Check                 10/25/2019      5956   Devin Donnell               *         (423.33)      (3,195.62)
            Check                 10/25/2019      5958   Dorothea Smith              *         (398.05)      (3,593.67)
            Check                 10/25/2019      5955   Jaime Canterbury            *         (381.46)      (3,975.13)
            Check                 10/25/2019      5973   Terri O'Brien               *         (370.37)      (4,345.50)
            Check                 10/25/2019      5959   Kathleen Thompson           *         (342.76)      (4,688.26)
            Check                 10/25/2019      5967   Caleb Rhodes                *         (224.85)      (4,913.11)
            Bill Pmt -Check       10/29/2019      EFT    Appalachian Power           *       (3,882.85)      (8,795.96)
            Bill Pmt -Check       10/29/2019      2122   Allbridge                   *       (2,382.78)     (11,178.74)
            Bill Pmt -Check       10/29/2019      2123   Frontier 1114               *       (1,316.17)     (12,494.91)
            Bill Pmt -Check       10/29/2019      2121   HD Supply Facilities ...    *         (740.21)     (13,235.12)
            Bill Pmt -Check       10/31/2019      2125   Cintas Corporation          *         (292.34)     (13,527.46)
            Bill Pmt -Check       10/31/2019      2126   Dodson Pest Control         *         (237.00)     (13,764.46)
            Bill Pmt -Check       10/31/2019      2127   Dodson Pest Control         *         (237.00)     (14,001.46)
            Bill Pmt -Check       10/31/2019      2128   Hooten Equipment C...       *         (222.67)     (14,224.13)
            Bill Pmt -Check       10/31/2019      2124   AT&T OneNet Service         *          (16.74)     (14,240.87)

                     Total Checks and Payments                                              (14,240.87)     (14,240.87)

                  Total Uncleared Transactions                                              (14,240.87)     (14,240.87)

            Register Balance as of 10/31/2019                                                  363.24         3,595.73

                   New Transactions
                      Checks and Payments - 50 items
            Check                 11/01/2019      2082   Jerry Melton                          (550.00)        (550.00)
            Check                 11/04/2019      DEB    Merchant Services                      (36.40)        (586.40)
            Check                 11/04/2019      DEB    American Express                        (7.95)        (594.35)
            Check                 11/05/2019      DEB    Paymentech Fee                      (1,747.09)      (2,341.44)
            Check                 11/05/2019      DEB    American Express                       (82.00)      (2,423.44)
            Check                 11/06/2019      2083   Sam's Club                            (727.03)      (3,150.47)
            Check                 11/06/2019      2084   Brooke Armentrout                     (383.23)      (3,533.70)
            Check                 11/08/2019      EFT    Paychex Payroll Taxes               (4,099.17)      (7,632.87)
            Bill Pmt -Check       11/08/2019      2134   Frontier 1114                       (1,531.41)      (9,164.28)
            Check                 11/08/2019      5996   Garrett Abruzzino                   (1,505.28)     (10,669.56)
            Bill Pmt -Check       11/08/2019      2132   Frontier 0513144                    (1,253.79)     (11,923.35)
            Check                 11/08/2019      5993   Brooke Armentrout                   (1,051.43)     (12,974.78)
            Bill Pmt -Check       11/08/2019      2135   Frontier 0506144                      (847.66)     (13,822.44)
            Check                 11/08/2019      5988   Jerry Melton                          (826.96)     (14,649.40)
            Check                 11/08/2019      5979   Samantha Labs                         (733.69)     (15,383.09)
            Check                 11/08/2019      5989   Charles Revels                        (707.51)     (16,090.60)
            Check                 11/08/2019      5986   Kristen McKown                        (611.67)     (16,702.27)
            Check                 11/08/2019      5994   Helen Shaffer                         (607.88)     (17,310.15)
            Check                 11/08/2019      5991   Christy Nicholson                     (595.16)     (17,905.31)
            Check                 11/08/2019      5992   Stacy Thompson                        (591.59)     (18,496.90)
            Check                 11/08/2019      5985   Jessica Evans                         (591.40)     (19,088.30)
            Check                 11/08/2019      5987   Bethany Roush                         (589.33)     (19,677.63)
            Check                 11/08/2019      5995   Terri O'Brien                         (554.62)     (20,232.25)
            Check                 11/08/2019      5975   Ashely Anderson                       (505.35)     (20,737.60)
            Check                 11/08/2019      5984   Cornelia Briscoe                      (485.10)     (21,222.70)
            Check                 11/08/2019      5983   Alisha Walker                         (484.38)     (21,707.08)
            Check                 11/08/2019      5982   Kathleen Thompson                     (474.84)     (22,181.92)
            Check                 11/08/2019      5977   Aderra Derrix                         (380.31)     (22,562.23)
            Bill Pmt -Check       11/08/2019      2131   Waste Management ...                  (350.46)     (22,912.69)
            Check                 11/08/2019      5981   Dorothea Smith                        (334.61)     (23,247.30)
            Bill Pmt -Check       11/08/2019      2130   Booking.com                           (333.76)     (23,581.06)
            Check                 11/08/2019      5980   Christy Nicholson                     (330.43)     (23,911.49)
            Check                 11/08/2019      5990   Kenneth Morrison                      (307.31)     (24,218.80)
            Check                 11/08/2019      EFT    Paychex                               (306.16)     (24,524.96)
            Check                 11/08/2019      5978   Devin Donnell                         (285.36)     (24,810.32)
            Bill Pmt -Check       11/08/2019      2133   Cintas Corporation                    (195.15)     (25,005.47)
            Bill Pmt -Check       11/08/2019      2129   Golden Malted                         (154.00)     (25,159.47)
            Bill Pmt -Check       11/08/2019      2136   Ecolab Food Safety S...               (110.30)     (25,269.77)

                                                                                                                          Page 4
3:38 PM    No. 1:17-bk-00021               DocLa745
                                                 Quinta  Inns
                                                     Filed    & SuitesEntered
                                                           12/11/19    - Elkview, WV 14:58:23
                                                                              12/11/19                        Page 31 of
                                                                62
                                                    Reconciliation Detail
11/18/19
                                            10525 · DDA UB OP 9483, Period Ending 10/31/2019

                      Type                Date           Num           Name             Clr   Amount          Balance
            Check                    11/08/2019     5976       Jaime Canterbury                     (50.19)     (25,319.96)
            Bill Pmt -Check          11/12/2019     2137       Kanawha County She...             (4,477.71)     (29,797.67)
            Bill Pmt -Check          11/12/2019     2138       EcoLab 9795                         (990.15)     (30,787.82)
            Check                    11/12/2019     2088       Sam's Club                          (845.19)     (31,633.01)
            Check                    11/12/2019     2085       Kmart                               (530.00)     (32,163.01)
            Check                    11/12/2019     2086       Lowe's                              (212.93)     (32,375.94)
            Check                    11/12/2019     2087       Walmart                             (161.14)     (32,537.08)
            Bill Pmt -Check          11/13/2019     2141       Terminex                            (943.45)     (33,480.53)
            Bill Pmt -Check          11/14/2019     2139       Mountain Metro Mana...            (1,750.00)     (35,230.53)
            Check                    11/15/2019     2142       Brooke Armentrout                   (408.77)     (35,639.30)
            Check                    11/15/2019     BED        Paychex                             (148.40)     (35,787.70)
            Check                    11/18/2019     DEB        Terminex                             (77.02)     (35,864.72)

                       Total Checks and Payments                                                (35,864.72)     (35,864.72)

                       Deposits and Credits - 40 items
            Deposit                 11/01/2019                                                      11.60            11.60
            Deposit                 11/01/2019                                                      94.25           105.85
            Deposit                 11/01/2019                                                     110.88           216.73
            Deposit                 11/01/2019                                                     236.76           453.49
            Deposit                 11/01/2019                                                     341.14           794.63
            Deposit                 11/01/2019                                                   1,822.34         2,616.97
            Deposit                 11/04/2019                                                     110.88         2,727.85
            Deposit                 11/04/2019                                                     999.89         3,727.74
            Deposit                 11/05/2019                                                     824.16         4,551.90
            Deposit                 11/05/2019                                                   1,975.25         6,527.15
            Deposit                 11/05/2019                                                   2,578.68         9,105.83
            Deposit                 11/06/2019                                                       5.00         9,110.83
            Deposit                 11/06/2019                                                      10.50         9,121.33
            Deposit                 11/06/2019                                                      28.00         9,149.33
            Deposit                 11/06/2019                                                      89.48         9,238.81
            Deposit                 11/06/2019                                                     113.51         9,352.32
            Deposit                 11/06/2019                                                     122.62         9,474.94
            Deposit                 11/06/2019                                                   2,776.34        12,251.28
            Deposit                 11/07/2019                                                     110.88        12,362.16
            Deposit                 11/07/2019                                                   1,696.14        14,058.30
            Deposit                 11/08/2019                                                     221.76        14,280.06
            Deposit                 11/08/2019                                                   1,487.59        15,767.65
            Deposit                 11/12/2019                                                     127.68        15,895.33
            Deposit                 11/12/2019                                                   1,207.20        17,102.53
            Deposit                 11/12/2019                                                   2,320.67        19,423.20
            Deposit                 11/12/2019                                                   4,306.22        23,729.42
            Deposit                 11/12/2019                                                   4,803.92        28,533.34
            Deposit                 11/13/2019                                                      11.10        28,544.44
            Deposit                 11/13/2019                                                     127.68        28,672.12
            Deposit                 11/13/2019                                                     174.26        28,846.38
            Deposit                 11/13/2019                                                     227.96        29,074.34
            Deposit                 11/13/2019                                                     249.17        29,323.51
            Deposit                 11/13/2019                                                   3,080.63        32,404.14
            Deposit                 11/14/2019                                                   1,478.46        33,882.60
            Deposit                 11/15/2019                                                      10.17        33,892.77
            Deposit                 11/15/2019                                                     101.30        33,994.07
            Deposit                 11/15/2019                                                     125.48        34,119.55
            Deposit                 11/15/2019                                                   2,118.94        36,238.49
            Deposit                 11/18/2019                                                      94.76        36,333.25
            Deposit                 11/18/2019                                                   1,112.03        37,445.28

                       Total Deposits and Credits                                               37,445.28        37,445.28

                  Total New Transactions                                                         1,580.56         1,580.56

            Ending Balance                                                                       1,943.80         5,176.29




                                                                                                                              Page 5
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 32 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 33 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 34 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 35 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 36 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 37 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 38 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 39 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 40 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 41 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 42 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 43 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 44 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 45 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 46 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 47 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 48 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 49 of
                                         62
1:16 PM    No. 1:17-bk-00021         La Quinta
                                     Doc       Inn &12/11/19
                                         745 Filed   Suites - Summersville,  WV14:58:23
                                                               Entered 12/11/19                      Page 50 of
                                                         62
                                            Reconciliation Summary
12/06/19
                                     10525 · DDA UB OP 6222, Period Ending 10/31/2019

                                                                               Oct 31, 19
                    Beginning Balance                                                        117,969.30
                         Cleared Transactions
                            Checks and Payments - 121 items              -138,147.22
                            Deposits and Credits - 30 items                76,873.54

                         Total Cleared Transactions                             -61,273.68

                    Cleared Balance                                                           56,695.62

                         Uncleared Transactions
                           Checks and Payments - 8 items                   -4,591.44

                         Total Uncleared Transactions                            -4,591.44

                    Register Balance as of 10/31/2019                                         52,104.18

                         New Transactions
                           Checks and Payments - 11 items                 -10,408.37
                           Deposits and Credits - 1 item                    3,446.85

                         Total New Transactions                                  -6,961.52

                    Ending Balance                                                            45,142.66




                                                                                                                  Page 1
1:16 PM    No. 1:17-bk-00021           La Quinta
                                       Doc       Inn &12/11/19
                                           745 Filed   Suites - Summersville,  WV14:58:23
                                                                 Entered 12/11/19                         Page 51 of
12/06/19
                                                           62
                                                Reconciliation Detail
                                       10525 · DDA UB OP 6222, Period Ending 10/31/2019

                  Type               Date          Num            Name               Clr   Amount         Balance
           Beginning Balance                                                                                117,969.30
                  Cleared Transactions
                     Checks and Payments - 121 items
           Bill Pmt -Check       09/10/2019       12807   Image Outdoor Adver...     X        -1,500.00       -1,500.00
           Bill Pmt -Check       09/24/2019       12825   CSI Group Internatio...    X        -2,309.57       -3,809.57
           Bill Pmt -Check       09/24/2019       12824   Summersville Water ...     X        -1,963.42       -5,772.99
           Bill Pmt -Check       09/24/2019       12827   Frontier 3144              X          -813.45       -6,586.44
           Bill Pmt -Check       09/24/2019       12823   Summersville Water ...     X          -755.35       -7,341.79
           Bill Pmt -Check       09/24/2019       12830   Webb Mason                 X          -183.60       -7,525.39
           Bill Pmt -Check       09/24/2019       12829   Ultra-Chem Inc.            X          -138.50       -7,663.89
           Bill Pmt -Check       09/24/2019       12826   Statewide Service - B...   X           -64.65       -7,728.54
           Bill Pmt -Check       09/25/2019       12850   DC Elevator Compan...      X        -2,310.00      -10,038.54
           Bill Pmt -Check       09/25/2019       12861   Ecolab 1419                X        -1,994.37      -12,032.91
           Bill Pmt -Check       09/25/2019       12862   Frontier 2114              X        -1,327.18      -13,360.09
           Bill Pmt -Check       09/25/2019       12840   West Virginia Divisio...   X          -270.00      -13,630.09
           Bill Pmt -Check       09/25/2019       12860   Royal Cup Coffee           X          -213.31      -13,843.40
           Bill Pmt -Check       09/27/2019       12867   HD Supply Facilities ...   X        -1,072.60      -14,916.00
           Bill Pmt -Check       09/27/2019       12865   City of Summersville ...   X          -635.00      -15,551.00
           Check                 09/27/2019       6125    Rosemary Dancy             X          -615.08      -16,166.08
           Check                 09/27/2019       6123    Felicia Summers            X          -522.37      -16,688.45
           Check                 09/27/2019       6112    Tammy Swindler             X          -490.95      -17,179.40
           Check                 09/27/2019       6104    Nikole Craytor             X          -406.65      -17,586.05
           Check                 09/27/2019       6100    Kaitlyn Cochrum            X          -296.37      -17,882.42
           Check                 09/27/2019       6128    Angela Utter               X          -225.26      -18,107.68
           Check                 09/30/2019       12851   Lowes                      X          -293.00      -18,400.68
           Bill Pmt -Check       09/30/2019       12868   Allbridge                  X          -160.71      -18,561.39
           Bill Pmt -Check       09/30/2019       12869   Golden Malted              X           -43.00      -18,604.39
           Bill Pmt -Check       10/01/2019       12871   Mountain Metro Mana...     X        -2,000.00      -20,604.39
           Check                 10/01/2019       12853   Sam's Club                 X          -987.25      -21,591.64
           Check                 10/01/2019       12852   Gordon Food Service        X          -951.25      -22,542.89
           Check                 10/01/2019       12856   Jesse Cole                 X          -550.00      -23,092.89
           Check                 10/01/2019       12854   Gordon Food Service        X          -490.50      -23,583.39
           Check                 10/01/2019       12855   Christina Plotner          X           -75.00      -23,658.39
           Check                 10/02/2019       DEB     Merchant Services          X           -37.01      -23,695.40
           Check                 10/02/2019       DEB     American Express           X            -7.95      -23,703.35
           Check                 10/03/2019       DEB     Paymentech Fee             X        -3,683.41      -27,386.76
           Bill Pmt -Check       10/03/2019       12872   Super Laundry              X          -263.08      -27,649.84
           Check                 10/03/2019       12857   Whitney Hellems            X           -75.00      -27,724.84
           Bill Pmt -Check       10/04/2019       12875   City of Summersville ...   X        -8,227.74      -35,952.58
           Bill Pmt -Check       10/04/2019       EFT     West Virginia Tax De...    X        -8,227.74      -44,180.32
           Bill Pmt -Check       10/04/2019       12873   CSI Group Internatio...    X        -2,759.54      -46,939.86
           Bill Pmt -Check       10/04/2019       12874   HD Supply Facilities ...   X           -52.99      -46,992.85
           Bill Pmt -Check       10/04/2019       EFT     West Virginia Tax De...    X           -15.34      -47,008.19
           Check                 10/07/2019       12858   Walmart                    X          -682.64      -47,690.83
           Check                 10/07/2019       DEB     American Express           X          -179.24      -47,870.07
           Bill Pmt -Check       10/08/2019       12877   Johnson Controls Fir...    X        -2,100.34      -49,970.41
           Bill Pmt -Check       10/08/2019       12876   Nicholas Sanitation, Inc   X          -641.37      -50,611.78
           Check                 10/08/2019       DEB     Bank Service Fee           X           -25.00      -50,636.78
           Check                 10/10/2019       EFT     Paychex Payroll Taxes      X        -2,154.70      -52,791.48
           Check                 10/10/2019       12859   Carrier Enterprise, LLC    X          -692.29      -53,483.77
           Check                 10/10/2019       12880   U.S. Post Office           X          -110.00      -53,593.77
           Bill Pmt -Check       10/11/2019       EFT     Carter Bank & Trust*       X       -25,572.00      -79,165.77
           Check                 10/11/2019       EFT     Paychex Payroll Taxes      X        -4,963.22      -84,128.99
           Check                 10/11/2019      6149     Jesse Cole                 X          -768.00      -84,896.99
           Check                 10/11/2019      6146     Anthony Scott              X          -753.08      -85,650.07
           Check                 10/11/2019      6132     Rebecca Collins            X          -703.18      -86,353.25
           Check                 10/11/2019      6176     Bridget Nutter             X          -697.87      -87,051.12
           Check                 10/11/2019      DEB      Paychex Payroll Taxes      X          -660.91      -87,712.03
           Check                 10/11/2019      6151     Brandon Bailes             X          -656.08      -88,368.11
           Check                 10/11/2019      6145     Matthew Mullens            X          -637.21      -89,005.32
           Check                 10/11/2019      6155     Rosemary Dancy             X          -636.25      -89,641.57
           Check                 10/11/2019      6129     Logan Brown                X          -601.67      -90,243.24
           Check                 10/11/2019      6130     Kaitlyn Cochrum            X          -579.07      -90,822.31
           Check                 10/11/2019      6140     Christina Plotner          X          -555.54      -91,377.85
           Check                 10/11/2019      6156     Hazel Wilson               X          -543.64      -91,921.49
           Check                 10/11/2019      6142     Tammy Swindler             X          -536.98      -92,458.47
           Check                 10/11/2019      6131     Alicia Collins             X          -536.30      -92,994.77

                                                                                                                          Page 1
1:16 PM    No. 1:17-bk-00021            La Quinta
                                        Doc       Inn &12/11/19
                                            745 Filed   Suites - Summersville,  WV14:58:23
                                                                  Entered 12/11/19                          Page 52 of
                                                            62
                                                 Reconciliation Detail
12/06/19
                                         10525 · DDA UB OP 6222, Period Ending 10/31/2019

                   Type                Date          Num             Name              Clr   Amount         Balance
            Check                 10/11/2019       6134     Nikole Craytor             X          -534.60      -93,529.37
            Check                 10/11/2019       6144     Erica Kitzmiller           X          -522.12      -94,051.49
            Check                 10/11/2019       6143     Krystyn Hughes             X          -503.90      -94,555.39
            Check                 10/11/2019       6136     Samantha Key               X          -498.12      -95,053.51
            Check                 10/11/2019       6137     Emili Lindenthal           X          -496.60      -95,550.11
            Check                 10/11/2019       6139     Jessica Mullins            X          -493.93      -96,044.04
            Check                 10/11/2019       6152     Mackenzie Hardwick         X          -483.34      -96,527.38
            Check                 10/11/2019       6153     Felicia Summers            X          -464.80      -96,992.18
            Check                 10/11/2019       12878    Jesse Cole                 X          -442.00      -97,434.18
            Check                 10/11/2019       6147     Glen Bennett               X          -399.29      -97,833.47
            Check                 10/11/2019       DEB      Paychex Payroll            X          -379.79      -98,213.26
            Check                 10/11/2019       6141     Samantha Roberts           X          -360.15      -98,573.41
            Check                 10/11/2019       12881    Logan Brown                X          -336.00      -98,909.41
            Check                 10/11/2019       6135     Whitney Hellems            X          -335.02      -99,244.43
            Check                 10/11/2019       DEB      Paychex Payroll            X          -299.96      -99,544.39
            Check                 10/11/2019       DEB      Paychex Payroll            X          -296.80      -99,841.19
            Check                 10/11/2019       6138     Kassandra McCraw           X          -291.12     -100,132.31
            Check                 10/11/2019       6158     Angela Utter               X          -261.32     -100,393.63
            Check                 10/11/2019       6157     Sherry Selman              X          -163.88     -100,557.51
            Check                 10/11/2019       DEB      Paymentech Fee             X          -144.48     -100,701.99
            Check                 10/11/2019       6171     Matthew Mullens            X          -133.27     -100,835.26
            Check                 10/11/2019       6177     Rosemary Dancy             X          -129.99     -100,965.25
            Check                 10/11/2019       6160     Kaitlyn Cochrum            X          -119.27     -101,084.52
            Check                 10/11/2019       6167     Jessica Mullins            X          -113.77     -101,198.29
            Check                 10/11/2019       6164     Whitney Hellems            X          -113.11     -101,311.40
            Check                 10/11/2019       6170     Tammy Swindler             X          -110.04     -101,421.44
            Check                 10/11/2019       6168     Christina Plotner          X          -109.86     -101,531.30
            Check                 10/11/2019       6159     Logan Brown                X          -108.04     -101,639.34
            Check                 10/11/2019       6163     Nikole Craytor             X          -107.47     -101,746.81
            Check                 10/11/2019       6173     Jesse Cole                 X           -95.06     -101,841.87
            Check                 10/11/2019       6133     Cassandra Craycraft        X           -87.60     -101,929.47
            Check                 10/11/2019       6172     Anthony Scott              X           -82.33     -102,011.80
            Check                 10/11/2019       6148     Christopher Bosley         X           -74.01     -102,085.81
            Check                 10/11/2019       6174     Brandon Bailes             X           -70.30     -102,156.11
            Check                 10/11/2019       6169     Samantha Roberts           X           -68.65     -102,224.76
            Check                 10/11/2019       6175     Mackenzie Hardwick         X           -66.34     -102,291.10
            Check                 10/11/2019       6165     Samantha Key               X           -64.49     -102,355.59
            Check                 10/11/2019       6178     Hazel Wilson               X           -63.67     -102,419.26
            Check                 10/11/2019       6162     Rebecca Collins            X           -61.05     -102,480.31
            Check                 10/11/2019       6166     Emili Lindenthal           X           -51.03     -102,531.34
            Check                 10/11/2019       6161     Alicia Collins             X           -38.45     -102,569.79
            Check                 10/11/2019       6179     Angela Utter               X           -32.24     -102,602.03
            Bill Pmt -Check       10/14/2019       EFT      Emerald Grande, LLC        X       -16,550.00     -119,152.03
            Bill Pmt -Check       10/15/2019       EFT      Travelers                  X        -3,498.00     -122,650.03
            Bill Pmt -Check       10/15/2019       EFT      West Virginia Tax De...    X        -2,026.42     -124,676.45
            Bill Pmt -Check       10/15/2019       12885    City of Summersville ...   X        -2,026.42     -126,702.87
            Bill Pmt -Check       10/15/2019       12882    Dominion Energy We...      X        -1,432.65     -128,135.52
            Bill Pmt -Check       10/15/2019       12883    Ecolab 1419                X          -940.07     -129,075.59
            Bill Pmt -Check       10/15/2019       12884    Frontier 0174              X          -450.00     -129,525.59
            Check                 10/15/2019       DEB      Paymentech Fee             X           -94.25     -129,619.84
            Bill Pmt -Check       10/15/2019       EFT      West Virginia Tax De...    X            -7.14     -129,626.98
            Bill Pmt -Check       10/16/2019       12886    Booking.com                X        -1,820.83     -131,447.81
            Bill Pmt -Check       10/21/2019       12887    Johnson Controls Fir...    X        -2,655.30     -134,103.11
            Bill Pmt -Check       10/22/2019       12889    Woomer, Nistendirk ...     X        -1,000.00     -135,103.11
            Bill Pmt -Check       10/22/2019       12888    Woomer, Nistendirk ...     X        -1,000.00     -136,103.11
            Bill Pmt -Check       10/24/2019       12890    MonPower                   X        -1,946.77     -138,049.88
            Check                 10/25/2019       12879    Lowes                      X           -97.34     -138,147.22

                     Total Checks and Payments                                                -138,147.22     -138,147.22

                      Deposits and Credits - 30 items
            Bill Pmt -Check        10/01/2019       12870   Mountain Metro Mana...     X             0.00           0.00
            Deposit                10/01/2019                                          X           213.70         213.70
            Deposit                10/01/2019                                          X         4,065.43       4,279.13
            Deposit                10/01/2019                                          X         4,157.03       8,436.16
            Deposit                10/01/2019                                          X         8,776.72      17,212.88
            Deposit                10/02/2019                                          X           335.01      17,547.89
            Deposit                10/02/2019                                          X         2,652.02      20,199.91
                                                                                                                            Page 2
1:16 PM    No. 1:17-bk-00021               La Quinta
                                           Doc       Inn &12/11/19
                                               745 Filed   Suites - Summersville,  WV14:58:23
                                                                     Entered 12/11/19                        Page 53 of
                                                               62
                                                    Reconciliation Detail
12/06/19
                                            10525 · DDA UB OP 6222, Period Ending 10/31/2019

                      Type                Date         Num           Name               Clr   Amount         Balance
            Deposit                  10/03/2019                                         X           378.12      20,578.03
            Deposit                  10/03/2019                                         X         1,837.14      22,415.17
            Deposit                  10/04/2019                                         X            10.24      22,425.41
            Deposit                  10/04/2019                                         X            10.91      22,436.32
            Deposit                  10/04/2019                                         X            19.76      22,456.08
            Deposit                  10/04/2019                                         X            55.06      22,511.14
            Deposit                  10/04/2019                                         X           106.58      22,617.72
            Deposit                  10/04/2019                                         X         2,399.77      25,017.49
            Deposit                  10/07/2019                                         X           105.28      25,122.77
            Deposit                  10/07/2019                                         X           177.10      25,299.87
            Deposit                  10/07/2019                                         X           332.43      25,632.30
            Deposit                  10/07/2019                                         X           469.86      26,102.16
            Deposit                  10/07/2019                                         X           603.00      26,705.16
            Deposit                  10/07/2019                                         X         1,175.20      27,880.36
            Deposit                  10/07/2019                                         X         3,592.20      31,472.56
            Deposit                  10/08/2019                                         X           105.84      31,578.40
            Deposit                  10/08/2019                                         X         4,795.99      36,374.39
            Deposit                  10/08/2019                                         X         4,816.31      41,190.70
            Deposit                  10/08/2019                                         X         8,756.44      49,947.14
            Deposit                  10/09/2019                                         X           222.88      50,170.02
            Deposit                  10/09/2019                                         X        20,739.80      70,909.82
            Deposit                  10/10/2019                                         X           451.48      71,361.30
            Deposit                  10/11/2019                                         X         5,512.24      76,873.54

                       Total Deposits and Credits                                                76,873.54      76,873.54

                  Total Cleared Transactions                                                    -61,273.68      -61,273.68

            Cleared Balance                                                                     -61,273.68      56,695.62

                   Uncleared Transactions
                      Checks and Payments - 8 items
            Check                 08/30/2019      6065       Mckyla Underwood                       -10.39          -10.39
            Check                 10/11/2019      6154       Bridget Nutter                      -1,142.35       -1,152.74
            Check                 10/11/2019      6150       Connor Sims                         -1,012.35       -2,165.09
            Bill Pmt -Check       10/28/2019      12891      Summersville Water ...              -1,670.15       -3,835.24
            Bill Pmt -Check       10/28/2019      12892      Summersville Water ...                -553.38       -4,388.62
            Bill Pmt -Check       10/31/2019      12895      Royal Cup Coffee                      -119.82       -4,508.44
            Bill Pmt -Check       10/31/2019      12893      AT&T 0580438614001                     -63.00       -4,571.44
            Bill Pmt -Check       10/31/2019      12894      Commtrack                              -20.00       -4,591.44

                       Total Checks and Payments                                                 -4,591.44       -4,591.44

                  Total Uncleared Transactions                                                   -4,591.44       -4,591.44

            Register Balance as of 10/31/2019                                                   -65,865.12      52,104.18

                   New Transactions
                      Checks and Payments - 11 items
            Check                 11/04/2019      DEB        American Express                        -7.95           -7.95
            Check                 11/04/2019      DEB        Merchant Services                       -4.14          -12.09
            Check                 11/05/2019      DEB        Paymentech Fee                      -1,175.15       -1,187.24
            Bill Pmt -Check       11/05/2019      12896      Royal Cup Coffee                      -561.78       -1,749.02
            Check                 11/05/2019      DEB        American Express                      -261.78       -2,010.80
            Bill Pmt -Check       11/08/2019      12897      Nicholas Sanitation, Inc              -160.33       -2,171.13
            Check                 11/12/2019      DEB        Paymentech Fee                        -116.54       -2,287.67
            Check                 11/12/2019      DEB        Paymentech Fee                        -104.98       -2,392.65
            Bill Pmt -Check       11/18/2019      EFT        IPFS Corporation                    -3,485.22       -5,877.87
            Check                 11/18/2019      DEB        Paymentech Fee                          -7.00       -5,884.87
            Bill Pmt -Check       12/02/2019      EFT        CNA Insurance                       -4,523.50      -10,408.37

                       Total Checks and Payments                                                -10,408.37      -10,408.37

                       Deposits and Credits - 1 item
            Deposit                 11/04/2019                                                    3,446.85        3,446.85

                       Total Deposits and Credits                                                 3,446.85        3,446.85

                  Total New Transactions                                                         -6,961.52       -6,961.52


                                                                                                                             Page 3
1:16 PM    No. 1:17-bk-00021    La Quinta
                                Doc       Inn &12/11/19
                                    745 Filed   Suites - Summersville,  WV14:58:23
                                                          Entered 12/11/19                Page 54 of
                                                    62
                                         Reconciliation Detail
12/06/19
                                10525 · DDA UB OP 6222, Period Ending 10/31/2019

                  Type         Date     Num          Name        Clr      Amount          Balance
            Ending Balance                                                   -72,826.64      45,142.66




                                                                                                         Page 4
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 55 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 56 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 57 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 58 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 59 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 60 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 61 of
                                         62
No. 1:17-bk-00021   Doc 745   Filed 12/11/19   Entered 12/11/19 14:58:23   Page 62 of
                                         62
